Exhibit 10.1

 

 

 

Published CUSIP Numbers:

Deal: 05491PAA7

Revolver: 05491PAB5

CREDIT AGREEMENT

Dated as of April 28, 2017

among

BEF FOODS, INC.,

as the Borrower,

BOB EVANS FARMS, INC.,

as the Parent and as a Guarantor,

BOB EVANS FARMS, LLC,

as the Intermediate Parent and as a Guarantor,

CERTAIN SUBSIDIARIES OF THE PARENT PARTY HERETO,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and L/C Issuer,

JPMORGAN CHASE BANK, N.A.

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

and

THE OTHER LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A.

and

PNC CAPITAL MARKETS LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

 

Defined Terms

     1  

1.02

 

Other Interpretive Provisions

     36  

1.03

 

Accounting Terms

     37  

1.04

 

Rounding

     38  

1.05

 

Times of Day

     38  

1.06

 

Letter of Credit Amounts

     38  

1.07

 

UCC Terms

     39  

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS

     39  

2.01

 

Revolving Loans

     39  

2.02

 

Borrowings, Conversions and Continuations of Revolving Loans

     39  

2.03

 

Letters of Credit

     42  

2.04

 

Swingline Loans

     51  

2.05

 

Prepayments

     54  

2.06

 

Termination or Reduction of Commitments

     55  

2.07

 

Repayment of Loans

     56  

2.08

 

Interest and Default Rate

     56  

2.09

 

Fees

     57  

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     57  

2.11

 

Evidence of Debt

     58  

2.12

 

Payments Generally; Administrative Agent’s Clawback

     59  

2.13

 

Sharing of Payments by Lenders

     61  

2.14

 

Cash Collateral

     61  

2.15

 

Defaulting Lenders

     62  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     65  

3.01

 

Taxes

     65  

3.02

 

Illegality

     69  

3.03

 

Inability to Determine Rates

     70  

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     71  

3.05

 

Compensation for Losses

     72  

3.06

 

Mitigation Obligations; Replacement of Lenders

     73  

3.07

 

Survival

     73  

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     74  

4.01

 

Conditions Precedent to Effectiveness and Initial Credit Extensions on the
Closing Date

     74  

4.02

 

Conditions to all Credit Extensions

     77  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     78  

5.01

 

Existence, Qualification and Power

     78  

5.02

 

Authorization; No Contravention

     78  

5.03

 

Governmental Authorization; Other Consents

     78  

5.04

 

Binding Effect

     78  

5.05

 

Financial Statements; No Material Adverse Effect

     79  

5.06

 

Litigation

     79  

5.07

 

No Default

     79  

5.08

 

Ownership of Property

     79  

5.09

 

Environmental Compliance

     80  

 

i



--------------------------------------------------------------------------------

5.10

 

Insurance

     80  

5.11

 

Taxes

     80  

5.12

 

ERISA Compliance

     80  

5.13

 

Margin Regulations; Investment Company Act

     81  

5.14

 

Disclosure

     81  

5.15

 

Compliance with Laws

     82  

5.16

 

Solvency

     82  

5.17

 

Casualty, Etc.

     82  

5.18

 

Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act

     82  

5.19

 

Responsible Officers

     82  

5.20

 

Subsidiaries; Equity Interests; Loan Parties

     83  

5.21

 

Collateral Representations; Properties

     83  

5.22

 

EEA Financial Institutions

     84  

5.23

 

Designation as Senior Indebtedness

     84  

ARTICLE VI AFFIRMATIVE COVENANTS

     84  

6.01

 

Financial Statements

     84  

6.02

 

Certificates; Other Information

     85  

6.03

 

Notices

     87  

6.04

 

Payment of Obligations

     88  

6.05

 

Preservation of Existence, Etc.

     88  

6.06

 

Maintenance of Properties

     88  

6.07

 

Maintenance of Insurance

     89  

6.08

 

Compliance with Laws

     89  

6.09

 

Books and Records

     89  

6.10

 

Inspection Rights

     89  

6.11

 

Use of Proceeds

     90  

6.12

 

Material Contracts

     90  

6.13

 

Covenant to Guarantee Obligations

     90  

6.14

 

Covenant to Give Security

     91  

6.15

 

Further Assurances

     92  

6.16

 

Maintenance of Primary Depository and Cash Management Relationship

     92  

6.17

 

Anti-Corruption Laws

     92  

6.18

 

Post-Closing Covenant

     92  

ARTICLE VII NEGATIVE COVENANTS

     92  

7.01

 

Liens

     92  

7.02

 

Indebtedness

     93  

7.03

 

Investments

     94  

7.04

 

Fundamental Changes

     95  

7.05

 

Dispositions

     96  

7.06

 

Restricted Payments

     96  

7.07

 

Change in Nature of Business

     96  

7.08

 

Transactions with Affiliates

     97  

7.09

 

Burdensome Agreements

     97  

7.10

 

Use of Proceeds

     97  

7.11

 

Financial Covenants

     98  

7.12

 

Amendments of Organization Documents; Changes in Fiscal Year, Legal Name, State
of Organization, Form of Entity, or Principal Place of Business; Accounting
Changes

     98  

7.13

 

Sale and Leaseback Transactions

     98  

7.14

 

Prepayments, Etc. of Junior Debt

     98  

 

ii



--------------------------------------------------------------------------------

7.15

 

Amendment, Etc. of Junior Debt; Amendment of Permitted Guaranties

     99  

7.16

 

Ownership of Subsidiaries

     99  

7.17

 

Sanctions

     99  

7.18

 

Anti-Corruption Laws

     100  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     100  

8.01

 

Events of Default

     100  

8.02

 

Remedies upon Event of Default

     102  

8.03

 

Application of Funds

     102  

ARTICLE IX ADMINISTRATIVE AGENT

     104  

9.01

 

Appointment and Authority

     104  

9.02

 

Rights as a Lender

     104  

9.03

 

Exculpatory Provisions

     105  

9.04

 

Reliance by Administrative Agent

     105  

9.05

 

Delegation of Duties

     106  

9.06

 

Resignation of Administrative Agent

     106  

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     108  

9.08

 

No Other Duties, Etc.

     108  

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     108  

9.10

 

Collateral and Guaranty Matters

     110  

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

     110  

ARTICLE X CONTINUING GUARANTY

     111  

10.01

 

Guaranty

     111  

10.02

 

Rights of Lenders

     111  

10.03

 

Certain Waivers

     111  

10.04

 

Obligations Independent

     112  

10.05

 

Subrogation

     112  

10.06

 

Termination; Reinstatement

     112  

10.07

 

Stay of Acceleration

     112  

10.08

 

Condition of Borrower

     113  

10.09

 

Appointment of Borrower

     113  

10.10

 

Right of Contribution

     113  

10.11

 

Keepwell

     113  

ARTICLE XI MISCELLANEOUS

     114  

11.01

 

Amendments, Etc.

     114  

11.02

 

Notices; Effectiveness; Electronic Communications

     116  

11.03

 

No Waiver; Cumulative Remedies; Enforcement

     118  

11.04

 

Expenses; Indemnity; Damage Waiver

     118  

11.05

 

Payments Set Aside

     121  

11.06

 

Successors and Assigns

     121  

11.07

 

Treatment of Certain Information; Confidentiality

     125  

11.08

 

Right of Setoff

     127  

11.09

 

Interest Rate Limitation

     127  

11.10

 

Counterparts; Integration; Effectiveness

     128  

11.11

 

Survival of Representations and Warranties

     128  

11.12

 

Severability

     128  

11.13

 

Replacement of Lenders

     129  

11.14

 

Governing Law; Jurisdiction; Etc.

     129  

11.15

 

Waiver of Jury Trial

     130  

11.16

 

Subordination

     131  

 

iii



--------------------------------------------------------------------------------

11.17

 

No Advisory or Fiduciary Responsibility

     131  

11.18

 

Electronic Execution

     132  

11.19

 

PATRIOT Act Notice

     132  

11.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     132  

11.21

 

ENTIRE AGREEMENT

     133  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)    Certain Addresses for Notices Schedule 1.01(b)   
Commitments and Applicable Percentages Schedule 1.01(c)    Existing Letters of
Credit Schedule 5.19    Responsible Officers Schedule 5.20(a)    Subsidiaries,
Joint Ventures, Partnerships and Other Equity Investments Schedule 5.20(b)   
Loan Parties Schedule 5.21(b)    Intellectual Property Schedule 5.21(c)   
Deposit Accounts & Securities Accounts Schedule 5.21(d)    Real Properties
Schedule 7.01    Existing Liens Schedule 7.02    Existing Indebtedness Schedule
7.03    Existing Investments Schedule 7.09    Burdensome Agreements

EXHIBITS

 

Exhibit A    Form of Assignment and Assumption Exhibit B    Form of Compliance
Certificate Exhibit C    Form of Joinder Agreement Exhibit D    Form of Letter
of Credit Report Exhibit E    Form of Loan Notice Exhibit F    Form of Note
Exhibit G    Form of Notice of Loan Prepayment Exhibit H    Form of Secured
Party Designation Notice Exhibit I    Form of Solvency Certificate Exhibit J   
Form of Swingline Loan Notice Exhibit K    Forms of U.S. Tax Compliance
Certificates

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of April 28, 2017 among BEF FOODS,
INC., an Ohio corporation (the “Borrower”), BOB EVANS FARMS, INC., a Delaware
corporation (the “Parent”), BOB EVANS FARMS, LLC, an Ohio limited liability
company (the “Intermediate Parent”), the other Guarantors (defined herein), the
Lenders (defined herein), and BANK OF AMERICA, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

WHEREAS, the Loan Parties (defined herein) have requested that the Lenders, the
Swingline Lender and the L/C Issuer make loans and other financial
accommodations to the Loan Parties in an aggregate amount of up to $300,000,000;
and

WHEREAS, the Lenders, the Swingline Lender and the L/C Issuer have agreed to
make such loans and other financial accommodations to the Loan Parties on the
terms and subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by any Loan Party or any Subsidiary in
exchange for, or as part of, or in connection with, any Permitted Acquisition,
whether paid in cash or by exchange of Equity Interests or of properties or
otherwise and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions of
Indebtedness, deferred purchase price, Earn Out Obligations and other agreements
to make any payment the amount of which is, or the terms of payment of which
are, in any respect subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of any Person. For purposes of determining the
aggregate consideration paid for an Acquisition at the time of such Acquisition,
the amount of any Earn Out Obligations shall be deemed to be the maximum amount
of the earn-out payments in respect thereof as specified in the documents
relating to such Acquisition, if determinable; otherwise, such amount shall be
the Borrower’s reasonable good faith estimation of the amounts payable therein.



--------------------------------------------------------------------------------

“Additional Secured Obligations” means all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements, including costs and
expenses to the extent provided therein; provided, that, Additional Secured
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.15. If the Commitments of all of the Lenders to make
Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender in
respect of the Aggregate Commitments shall be determined based on the Applicable
Percentage of such Lender in respect of the Aggregate Commitments most recently
in effect, giving effect to any subsequent assignments. The Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 1.01(b) or in the Assignment and Assumption or other documentation
pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means with respect to Revolving Loans, Swingline Loans, Letter
of Credit Fees, and the Commitment Fee, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a):

 

Pricing Tier

  

Consolidated
Leverage Ratio

  

Commitment Fee

   

Letter of

Credit Fee

   

Eurodollar Rate

Loans

   

Base Rate

Loans

 

I

   < 1.0 to 1.0      0.20 %      1.25 %      1.25 %      0.25 % 

II

   ³ 1.0 to 1.0 but


< 2.0 to 1.0

     0.20 %      1.50 %      1.50 %      0.50 % 

III

   ³ 2.0 to 1.0 but


< 3.0 to 1.0

     0.25 %      1.75 %      1.75 %      0.75 % 

IV

   ³ 3.0 to 1.0      0.30 %      2.00 %      2.00 %      1.00 % 

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, that, if a Compliance Certificate is not delivered
when due in accordance with Section 6.02(a), then, upon the request of the
Required Lenders, Pricing Tier IV shall apply as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date on which such Compliance Certificate is delivered in
accordance with Section 6.02(a), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate. The Applicable Rate in effect from the Closing Date to
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a) for the fiscal quarter ending July 28,
2017 shall be determined based upon Pricing Tier II. Notwithstanding anything to
the contrary contained in this definition, the determination of the Applicable
Rate for any period shall be subject to the provisions of Section 2.10(b).

“Appropriate Lender” means, at any time, (a) a Lender that has a Commitment or
holds a Revolving Loan at such time, (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuer, and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03, the Lenders, and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender, and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPFS, JPMorgan Chase Bank, N.A., and PNC Capital Markets LLC,
in their respective capacities as joint lead arrangers and joint bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended April 29, 2016, and
the related Consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year, including the notes
thereto.

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iv).

“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(v).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the Commitment of each Lender to make Revolving Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

3



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus
one percent (1%); provided, that, if the Base Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof or if not member-managed, the managers thereof or
any committee of managing members or managers thereof duly authorized to act on
behalf of such Persons, and (d) with respect to any other Person, the board or
committee of such Person serving a similar function.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Borrowing or a Swingline Borrowing, as the context
may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer, the
Swingline Lender or the Lenders, as collateral for L/C Obligations, the
Obligations in respect of Swingline Loans, or obligations of the Lenders to fund
participations in Letters of Credit or Swingline Loans (as the context may
require), (a) cash or deposit account balances, (b) backstop letters of credit
entered into on terms, from issuers and in amounts satisfactory to the
Administrative Agent and the L/C Issuer, and/or (c) if the Administrative Agent
and the L/C Issuer or the Swingline Lender shall agree, in their sole
discretion, other credit support, in each case, in Dollars and pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer or the Swingline Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

4



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that (a) at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender, or (b) in
the case of any Cash Management Agreement in effect on or prior to the Closing
Date, is, as of the Closing Date or within thirty (30) days thereafter, a Lender
or an Affiliate of a Lender and a party to a Cash Management Agreement with a
Loan Party; provided, that, for any of the foregoing to be included as a
“Secured Cash Management Agreement” on any date of determination by the
Administrative Agent, the applicable Cash Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of thirty percent (30%) or more of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Parent on a fully-diluted basis (and taking into account
all such securities that such “person” or “group” has the right to acquire
pursuant to any option right); or

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the Board of Directors of the Parent cease to be composed of
individuals (i) who were members of that Board of Directors on the first day of
such period, (ii) whose election or nomination to that Board of Directors was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that Board of

 

5



--------------------------------------------------------------------------------

Directors, or (iii) whose election or nomination to that Board of Directors was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that Board of
Directors; or

(c) (i) except as permitted pursuant to Section 7.04(h) or Section 7.04(i), the
Parent shall cease to own and control, of record and beneficially, directly one
hundred percent (100%) of the Equity Interests of the Intermediate Parent; or
(ii) except as permitted pursuant to Section 7.04(h) or Section 7.04(i), the
Intermediate Parent shall cease to own and control, of record and beneficially,
directly one hundred percent (100%) of the Equity Interests of the Borrower; or
(iii) after giving effect to the merger or consolidation permitted pursuant to
Section 7.04(h), the Parent shall cease to own and control, of record and
beneficially, directly one hundred percent (100%) of the Equity Interests of the
Borrower; or (iv) after giving effect to the liquidation or dissolution
permitted pursuant to Section 7.04(i), the Parent shall cease to own and
control, of record and beneficially, directly one hundred percent (100%) of the
Equity Interests of the Borrower.

“Closing Date” means the date hereof.

“Closing Date Disposition” means the Disposition by the Parent of certain assets
pursuant to, and in accordance with the terms of, the Closing Date Disposition
Agreement.

“Closing Date Disposition Agreement” means that certain Asset and Membership
Interest Purchase Agreement, dated as of January 24, 2017, by and between the
Parent, as seller, and BER Acquisition, LLC, as buyer (including all schedules
and exhibits thereto).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Administrative Agent, for the benefit of the
Secured Parties, are granted or purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents; provided, that, for the
avoidance of doubt, “Collateral” shall not include any Excluded Property.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each Qualifying Control Agreement, each Joinder Agreement, each of
the collateral assignments, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to
Section 6.14, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent, for
the benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swingline Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01(b) under the caption
“Commitment” or opposite such caption in the Assignment and Assumption or other
documentation pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The Aggregate Commitments on the Closing Date shall be
$300,000,000.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

6



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Parent and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated EBITDA” means, for any Measurement Period, for the Parent and its
Subsidiaries on a Consolidated basis in accordance with GAAP, an amount equal to
the total of (a) the sum of (without duplication) net income, depreciation,
amortization, fees, costs and expenses in connection with the consummation of
the Transactions, in each case to the extent deducted in determining net income,
all adjustments deducted in determining net income and reflected in the “GAAP to
Non-GAAP Reconciliation of Operating Income” disclosed in the Parent’s earnings
release for such Measurement Period (provided, that, exclusive of any Historical
EBITDA Period, during which cash charges added back to net income shall be
deemed to be zero, cash charges relating thereto shall not exceed $10,000,000 in
any Measurement Period), other non-cash charges to net income (including
non-cash stock-based compensation expense), and any contingent or deferred
payments (including payments of Earn Out Obligations) made in connection with
any Permitted Acquisition or the Pineland Farms Acquisition, in each case, to
the extent deducted in determining net income, interest expense, and income and
franchise (or similar) Tax expense, minus (b) non-cash credits to net income
(but excluding any such items to the extent they represent (i) non-cash gains
with respect to cash actually received in a prior period to the extent such cash
did not increase net income in a prior period, or (ii) non-cash items
representing ordinary course accruals of cash to be received in future periods
(it being understood that such cash when received in such future period shall
not increase net income)); provided, that, notwithstanding any provision in this
definition, all non-cash charges (with no dollar limitation) to net income will
be added back to net income when accrued for purposes of this calculation,
regardless of whether any such non-cash charge is expected to result in any
future cash payment but, to the extent any such non-cash charges determined
pursuant to this definition result in future cash payments (excluding any cash
payments made with respect to a non-cash charge that was previously added back
to net income as an accrual or reserve for a fee, cost or expense in connection
with the Transactions) in excess of an aggregate amount of $10,000,000 in any
Measurement Period, Consolidated EBITDA will be reduced by the amount of such
excess at such future time. Notwithstanding the foregoing, for purposes of
determining Consolidated EBITDA for any Measurement Period that includes any of
the four fiscal quarters most recently ending on or prior to the Closing Date
(each, a “Historical EBITDA Period”), Consolidated EBITDA shall equal
$16,861,000.00 for the fiscal quarter ended July 29, 2016, $15,504,000.00 for
the fiscal quarter ended October 28, 2016, $26,956,000.00 for the fiscal quarter
ended January 27, 2017, and $23,300,000.00 for the fiscal quarter ended
April 28, 2017, in each case, subject to Section 1.03 with respect to all
Specified Transactions occurring after the Closing Date; provided, that, from
and after delivery of the financial statements for the fiscal year ending
April 28, 2017 pursuant to Section 6.01(a), Consolidated EBITDA for the
Historical EBITDA Period ended April 28, 2017 shall be determined by reference
to the financial statements for the fiscal year ending April 28, 2017.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the Measurement Period most recently
ended on or prior to such date, to (b) interest expense of the Parent and its
Subsidiaries (determined on a Consolidated basis) for the Measurement Period
most recently ended on or prior to such date.

 

7



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Indebtedness of the Parent and its Subsidiaries on a Consolidated basis
determined in accordance with GAAP as of such date, to (b) Consolidated EBITDA
for the Measurement Period most recently ended on or prior to such date.

“Consolidated Total Assets” means, as of any date of determination, for any
Person, the total amount of all assets of such Person and its Subsidiaries,
determined on a Consolidated basis in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing, and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto, and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due; (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied); (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding

 

8



--------------------------------------------------------------------------------

obligations hereunder (provided, that, such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower); or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided, that, a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, conveyance, assignment, lease,
abandonment or other transfer or disposition of, voluntarily or involuntarily,
any properties or assets, tangible or intangible (including the sale,
assignment, discount or other disposition of accounts, contract rights, chattel
paper, equipment, or general intangibles with or without recourse or of Equity
Interests in any Subsidiary), but excluding (a) any sale, conveyance,
assignment, lease, abandonment or other transfer or disposition of assets in the
ordinary course of business, (b) so long as no Default shall exist, any sale,
conveyance, assignment, lease, abandonment or other transfer or disposition to
the Parent or any of its Subsidiaries (provided, that, if the transferor of such
property is a Loan Party, the transferee thereof must be a Loan Party), (c) any
sale, conveyance, assignment, lease, abandonment or other transfer or
disposition of used, worn out, obsolete or surplus property in the ordinary
course of business, (d) any sale, conveyance, assignment, lease, abandonment or
other transfer or disposition of property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property, or (ii) the proceeds of such sale are promptly applied to the purchase
price of such replacement property, (e) the licensing, on a non-exclusive basis,
of Intellectual Property, (f) the sale or discount, in each case without
recourse, of accounts receivable arising in the ordinary course of business, but
only in connection with the compromise or collection thereof, (g) dispositions
of cash and Cash Equivalents, and (h) any loss of, damage to, or destruction of,
or any condemnation or taking for public use of, any property.

“Disqualified Equity Interests” means Equity Interests that by their terms (or
by the terms of any security into which they are convertible or for which they
are exchangeable), or by the happening of any event, (a) mature or are
mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (in each case, other than to the
extent such repurchase can be satisfied solely by delivery of Qualified Equity
Interests), in whole or in part, prior to the date that is ninety-one (91) days
after the Maturity Date, or (b) are convertible or exchangeable, automatically
or at the option of any holder thereof, for (i) debt securities, or (ii) Equity
Interests referred to in clause (a) above, in each case, at any time prior to
the ninety-first (91st) day after the Maturity Date; provided, that, (A) only
the portion of any issuance of Equity Interests within the scope of
clauses (a) or (b) above shall

 

9



--------------------------------------------------------------------------------

constitute Disqualified Equity Interests, (B) if such Equity Interests are
issued to current or former employees of the Parent or any Subsidiary pursuant
to a plan or other agreement for the benefit of current or former employees of
the Parent or its Subsidiaries, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Parent or one of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability, (C) any Equity Interests that
would not constitute Disqualified Equity Interests but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Equity Interests are convertible or exchangeable) the right to require the
issuer thereof to redeem or repurchase such Equity Interests upon the occurrence
of an initial public offering, a change in control, or an asset sale, in each
case, occurring prior to the ninety-first (91st) day after the Maturity Date,
shall not constitute Disqualified Equity Interests if such Equity Interests
provide that the issuer thereof will not redeem or repurchase any such Equity
Interests pursuant to such provisions prior to the Facility Termination Date,
and (D) any Equity Interests that qualify for equity accounting under GAAP shall
not constitute Disqualified Equity Interests.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Earn Out Obligations” means, with respect to any Acquisition, all obligations
of the Parent or any Subsidiary to make earn-out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. For purposes of determining the amount of any Earn
Out Obligations to be included in the definition of Indebtedness, Earn Out
Obligations shall not constitute Indebtedness unless and until they are not paid
when due and payable under the relevant documentation evidencing the same.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)).

“Environmental Laws” shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws, constitutions, statutes, treaties, regulations,
rules, ordinances and codes and any consent decrees, settlement agreements,
judgments, orders, directives, policies or programs issued by or entered into
with a Governmental Authority pertaining or relating to (a) pollution or
pollution control, (b) protection of the environment and/or natural resources,
(c) the presence, use, management, generation, manufacture,

 

10



--------------------------------------------------------------------------------

processing, extraction, treatment, recycling, refining, reclamation, labeling,
packaging, sale, transport, storage, collection, distribution, disposal or
release or threat of release of Hazardous Materials, (d) the presence of
contamination, (e) the protection of endangered or threatened species, and
(f) the protection of environmentally sensitive areas.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

“ERISA Event” means (a) with respect to a Pension Plan, a reportable event under
Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC, (b) a withdrawal by the Borrower or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA, (c) a complete or partial withdrawal by the Borrower or any
member of the ERISA Group from a Multiemployer Plan, notification that a
Multiemployer Plan is insolvent, or occurrence of an event described in Section
4041A(a) of ERISA that results in the termination of a Multiemployer Plan,
(d) the filing of a notice of intent to terminate a Pension Plan, the treatment
of a Pension Plan amendment as a termination under Section 4041(e) of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan, (e) an
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any member of the ERISA Group.

“ERISA Group” means, at any time, the Borrower and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control and all other entities which, together with the Borrower,
are treated as a single employer under Section 414 of the Code or Section
4001(b)(1) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

11



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two (2) Business Days prior to such date for Dollar deposits with a term of one
(1) month commencing that day;

provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further, that, to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, including all
amendments thereto and regulations promulgated thereunder.

“Excluded Deposit and Securities Accounts” means (a) zero balance accounts,
(b) payroll accounts, (c) withholding and trust accounts, (d) employee benefit
accounts, and (e) any other deposit or securities account the average daily
balance of which, together with the aggregate average daily balance of all other
deposit accounts and securities accounts excluded pursuant to this clause (e),
does not exceed $100,000.

“Excluded Property” means, with respect to any Loan Party, (a) any property
which is located outside of the United States; (b) any owned or leased real
property; (c) any personal property (including motor vehicles) in respect of
which perfection of a Lien is not either (i) governed by the UCC, or
(ii) effected by appropriate evidence of the Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office;
(d) the Equity Interests of any Foreign Subsidiary to the extent not required to
be pledged to secure the Secured Obligations pursuant to Section 6.14(a); (e)
any property which, subject to the terms of Section 7.02(d), is subject to a
Lien of the type described in clause (l) of the definition of “Permitted Liens”
pursuant to documents that prohibit such Loan Party from granting any other
Liens in such property; (f) any Excluded Deposit and Securities Account; (g) for
the avoidance of doubt, all property and other assets to the extent sold
pursuant to the Closing Date Disposition Agreement and which such assets no Loan
Party any longer owns or has any rights to use; (h) any lease, contract, license
or permit of such Loan Party to the extent the grant of a security interest in
such lease, contract, license or permit in the manner contemplated by the
Collateral Documents, under the terms thereof or under applicable law, is
prohibited and would result in the termination thereof or give the

 

12



--------------------------------------------------------------------------------

other parties thereto the right to terminate, accelerate or otherwise alter such
Loan Party’s rights, titles and interests thereunder; provided, that, (i) any
such limitation described in this clause (h) on the security interests granted
pursuant to the Collateral Documents shall only apply to the extent that any
such prohibition could not be rendered ineffective (A) pursuant to the UCC or
any other applicable law (including Debtor Relief Laws) or principles of equity,
or (B) by obtaining the consent of the Parent or any of its Subsidiaries, and
(ii) in the event of the termination or elimination of any such prohibition or
the requirement for any consent contained in any applicable law, lease,
contract, license or permit, to the extent sufficient to permit any such item to
become Collateral, or upon the granting of any such consent, or waiving or
terminating any requirement for such consent, a security interest in such lease,
contract, license or permit shall be automatically and simultaneously granted
under the Collateral Documents and shall be included as Collateral; (i) any
Equity Interest owned by such Loan Party in any joint venture (other than, for
the avoidance of doubt, any Subsidiary) which may not be pledged, assigned or
otherwise transferred pursuant to the terms of such joint venture’s Organization
Documents; provided, that, (i) any such restriction described in this clause
(i) shall only apply to the extent that any such restriction could not be
rendered ineffective (A) pursuant to the UCC or any other applicable law
(including Debtor Relief Laws) or principles of equity, or (B) by obtaining the
consent of the Parent or any of its Subsidiaries, and (ii) in the event of the
termination or elimination of any such restriction, a security interest in such
Equity Interests shall be automatically and simultaneously granted under the
Collateral Documents and shall be included as Collateral; (j) any
“intent-to-use” application for registration of a Trademark (as defined in the
Security Agreement) of such Loan Party filed in the United States Patent and
Trademark Office pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law; (k) letter of
credit rights with a value of less than $1,000,000, except to the extent a
security interest therein can be perfected by the filing of a UCC-1 financing
statement; (l) commercial tort claims with a value (taking the greater of the
aggregate claimed damages thereunder or the reasonably estimated value thereof)
of less than $500,000; (m) pledges of, and security interests in, certain
assets, which are prohibited by applicable law, rule or regulation; provided,
that, (i) any such limitation described in this clause (m) on the security
interests granted pursuant to the Collateral Documents shall only apply to the
extent that any such prohibition could not be rendered ineffective pursuant to
the UCC or any other applicable law (including Debtor Relief Laws) or principles
of equity, and (ii) in the event of the termination or elimination of any such
prohibition contained in any applicable law, rule or regulation, a security
interest in such assets shall be automatically and simultaneously granted under
the Collateral Documents and shall be included as Collateral; and (n) any
property as to which the Administrative Agent and the Borrower agree in writing
that the costs or other consequences of obtaining a security interest or
perfection thereof are excessive in view of the benefits to be obtained by the
Secured Parties therefrom.

“Excluded Subsidiary” means any Subsidiary (other than, for the avoidance of
doubt, the Intermediate Parent or the Borrower) that is (a) not a Wholly-Owned
Subsidiary, or (b) an Immaterial Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other keepwell, support or other agreement for

 

13



--------------------------------------------------------------------------------

the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13), or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e), and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain amended and restated credit
agreement, dated as of January 2, 2014, by and among the Intermediate Parent, as
borrower, the guarantors party thereto, the lenders from time to time party
thereto, and PNC Bank, National Association, as administrative agent.

“Existing Letters of Credit” means those certain letters of credit described by
issuer, date of issuance, letter of credit number, undrawn amount, name of
beneficiary and date of expiry as set forth on Schedule 1.01(c).

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full in cash (other than contingent
indemnification obligations for which no claim has been asserted), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the L/C Issuer shall have been made).

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of a Loan Party’s or any Subsidiary’s Board
of Directors or one or more officers to whom authority to determine such value
has been delegated by such Board of Directors.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

14



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that, (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of one percent (1%)) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter” means that certain fee letter agreement, dated February 20, 2017,
among the Borrower, the Administrative Agent and MLPFS.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Indemnity Letter” means a funding indemnity letter, in form and
substance satisfactory to the Administrative Agent.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including the FASB ASC, that are applicable to the
circumstances as of the date of determination, consistently applied and subject
to Section 1.03; provided, that, if it was permissible to use more than one
principle at such time in respect of a particular accounting matter, GAAP shall,
insofar as it relates to the Parent or any Subsidiary, refer to the principle
then employed by the Parent or such Subsidiary with the agreement of its
independent public accountants.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank),
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including the Financial Accounting Standards Board,
the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

 

15



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person (the “guarantor”), any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, or (c) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided, that, the term Guarantee
shall not include endorsements for collection or deposit in the ordinary course
of business. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the primary Indebtedness or other
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

“Guarantors” means, collectively, (a) the Parent, (b) the Intermediate Parent
(it being understood that after giving effect to (i) the merger or consolidation
permitted pursuant to Section 7.04(h), or (ii) the liquidation or dissolution
permitted pursuant to Section 7.04(i), in either case, the Intermediate Parent
shall be released as a Guarantor pursuant to Section 9.10(c)), (c) each other
Person identified as a “Guarantor” on the signature pages hereto, (d) the other
Domestic Subsidiaries of the Parent as are or may from time to time become
parties to this Agreement pursuant to Section 6.13, (e) with respect to (i) the
Additional Secured Obligations owing by any Loan Party, and (ii) any Swap
Obligation of a Specified Loan Party (determined before giving effect to
Sections 10.01 and 10.11) under the Guaranty, in each case, the Borrower, and
(f) the successors and permitted assigns of the foregoing.

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.13.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, and
toxic mold regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Article VI or VII, is a Lender or an Affiliate of a Lender, or (b) in the case
of any Swap Contract not prohibited under Article VI or VII in effect on or
prior to the Closing Date, is, as of the Closing Date or within thirty (30) days
thereafter, a Lender or an Affiliate of a Lender and a party to a Swap Contract
not prohibited under Article VI or VII with a Loan Party; provided, that, in the
case of a Secured Hedge Agreement with a Person who is no longer a Lender (or
Affiliate of a Lender), such Person shall be considered a Hedge Bank only
through the stated termination date (without extension or renewal) of such
Secured Hedge Agreement; provided, further, that for any of the foregoing to be
included as a “Secured Hedge Agreement” on any date of determination by the
Administrative Agent, the applicable Hedge Bank (other than the Administrative
Agent or an Affiliate of the Administrative Agent) must have delivered a Secured
Party Designation Notice to the Administrative Agent prior to such date of
determination.

 

16



--------------------------------------------------------------------------------

“Historical EBITDA Period” has the meaning specified in the definition of
“Consolidated EBITDA”.

“HMT” has the meaning specified in the definition of “Sanction(s)”.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Indebtedness” means, as to any Person at any time, without duplication, any and
all indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of (a) borrowed money, (b) amounts
raised under or liabilities in respect of any note purchase or acceptance credit
facility, (c) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, bankers’ acceptances and bank guaranties, surety
bonds and similar instruments, (d) the Swap Termination Value of any Swap
Contract, (e) the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business and, for
the avoidance of doubt, operating leases that are not required to be
characterized as Capitalized Leases), (f) Indebtedness of other Persons secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) Capitalized Leases, (h) obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit, bankers’
acceptances and bank guaranties, surety bonds and similar instruments,
(i) Securitization Transactions, (j) the full outstanding balance of trade
receivables, notes or other instruments sold with full recourse (and the portion
thereof subject to potential recourse, if sold with limited recourse, other than
for breach of representations and/or warranties by the seller or its Affiliate),
other than in any such case any thereof sold solely for purposes of collection
of delinquent accounts, (k) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Disqualified
Equity Interest in such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (l) all Guarantees of Indebtedness of the types specified in clauses
(a) through (k) above of another Person, and (m) all Indebtedness of the types
referred to in clauses (a) through (l) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or joint venture (other than
a limited partner), except to the extent that such Indebtedness is expressly
made non-recourse to such Person. For purposes hereof, the amount of any direct
obligation arising under letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Insolvency Event” means, with respect to any Person, (a) the commencement of a
voluntary case or proceeding by such Person under the Bankruptcy Code of the
United States, (b) the commencement of an involuntary case or proceeding against
such Person under the Bankruptcy Code of the United States

 

17



--------------------------------------------------------------------------------

and the petition is not dismissed within sixty (60) days after commencement of
the case or proceeding, (c) a custodian (as defined in the Bankruptcy Code of
the United States) or a receiver, interim receiver, trustee or monitor, or any
similar person under any insolvency law is appointed for, or takes charge of,
all or substantially all of the property of such Person, (d) such Person
commences (including by way of applying for or consenting to the appointment of,
or the taking of possession by, a rehabilitator, receiver, interim receiver,
monitor, custodian, trustee, conservator or liquidator (collectively, a
“conservator”) of such Person or all or any substantial portion of its property)
any other proceeding under any reorganization, arrangement, adjustment or
composition of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Person, (e) any such proceeding of the
type set forth in clause (d) above is commenced against such Person to the
extent such proceeding is consented to by such Person or remains undismissed for
a period of sixty (60) days, (f) such Person is adjudicated insolvent or
bankrupt, (g) any order of relief or other order approving any case or
proceeding of the type set forth in clause (f) is entered, or (h) such Person
makes a general assignment for the benefit of creditors or generally does not
pay its debts as such debts become due.

“Intellectual Property” means all trademarks, trademark applications, service
marks, trade names, copyrights, copyright applications, patents, patent
applications, patent rights, franchises, licenses and other intellectual
property rights.

“Intercompany Debt” has the meaning specified in Section 7.02(g).

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
that, if any Interest Period for a Eurodollar Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan or Swingline Loan, the last Business Day of each
March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Loan Notice; provided, that: (a) any Interest Period that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c) no Interest Period shall extend beyond the Maturity Date.

“Interim Financial Statements” means the unaudited Consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal quarter ended January 27, 2017,
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter of the Parent and its
Subsidiaries, including the notes thereto.

“Intermediate Parent” has the meaning specified in the introductory paragraph
hereto.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other

 

18



--------------------------------------------------------------------------------

acquisition of any other debt or interest in, another Person (including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor guaranties Indebtedness of such other Person), or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person which constitute all or substantially
all of the assets of such Person or of a division, line of business or other
business unit of such Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any other Loan Party or any
Subsidiary) or in favor of the L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit C executed and delivered in accordance with the provisions of
Section 6.13.

“Junior Debt” has the meaning specified in Section 7.14.

“Junior Debt Payment” has the meaning specified in Section 7.14.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder,
(b) PNC Bank, National Association, solely with respect to the Existing Letters
of Credit identified on Schedule 1.01(a) as issued by PNC Bank, National
Association, and (c) JPMorgan Chase Bank, N.A., solely with respect to the
Existing Letters of Credit identified on Schedule 1.01(a) as issued by JPMorgan
Chase Bank, N.A. For so long as the Existing Letters of Credit remain
outstanding, references herein and in the other Loan Documents to the L/C Issuer
shall be deemed to refer to the L/C Issuer in respect of the applicable Letter
of Credit or to all L/C Issuers, as the context requires.

 

19



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings). For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Report” means a certificate substantially in the form of
Exhibit D or any other form approved by the Administrative Agent.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$20,000,000, and (b) the Aggregate Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitments.

“Leverage Increase Period” has the meaning specified in Section 7.11(a).

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“LIBOR Rate” has the meaning specified in the definition of “Eurodollar Rate”.

“Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

 

20



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Swingline Loan.

“Loan Documents” means, collectively, this Agreement, each Note, the Guaranty,
each Collateral Document, the Fee Letter, each Issuer Document, each Joinder
Agreement, each agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.14, and each other agreement, instrument
or document designated by its terms as a “Loan Document” (but specifically
excluding any Secured Hedge Agreement or any Secured Cash Management Agreement).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Revolving
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit E or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Loan Parties and their respective Subsidiaries, taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Contract” means, with respect to the Parent and its Subsidiaries,
(a) each contract or agreement that is material to the operations, business,
assets, properties, liabilities (actual or contingent), condition (financial or
otherwise) or prospects of the Parent and its Subsidiaries, taken as a whole, or
(b) any other contract, agreement, permit or license, written or oral, of the
Parent and its Subsidiaries as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

“Material Indebtedness” means, as of any date of determination, any Indebtedness
(excluding any Indebtedness outstanding hereunder) having an aggregate
outstanding principal amount of $15,000,000 or more.

“Material Subsidiary” means (a) the Intermediate Parent (it being understood
that after giving effect to (i) the merger or consolidation permitted pursuant
to Section 7.04(h), or (ii) the liquidation or dissolution permitted pursuant to
Section 7.04(i), in either case, the Intermediate Parent shall be not be a
Material Subsidiary hereunder), (b) the Borrower, and (c) any other Subsidiary
that has, as of any date of determination and based upon the financial
statements most recently delivered pursuant to Section 6.01(a), (i) for the most
recently ended fiscal year of the Parent to which such financial statements
relate, Consolidated revenues (together with the Consolidated revenues of its
Subsidiaries) greater than five percent (5%) of the Consolidated revenues of the
Parent and its Subsidiaries for such fiscal year, or (ii) as

 

21



--------------------------------------------------------------------------------

of the end of the most recently ended fiscal year of the Parent to which such
financial statements relate, Consolidated Total Assets (together with the
Consolidated Total Assets of its Subsidiaries) greater than five percent (5%) of
the Consolidated Total Assets of the Parent and its Subsidiaries for such fiscal
year; provided, that, if, as of the date financial statements are delivered
pursuant to Section 6.01(a), (x) the Consolidated revenues of all Immaterial
Subsidiaries (and their respective Subsidiaries) shall be, for the fiscal year
of the Parent to which such financial statements relate, in excess of ten
percent (10%) of the Consolidated revenues of the Parent and its Subsidiaries
for such fiscal year, or (y) the Consolidated Total Assets of all Immaterial
Subsidiaries (and their respective Subsidiaries) shall have, as of the end of
the fiscal year of the Parent to which such financial statements relate,
exceeded ten percent (10%) of the Consolidated Total Assets of the Parent and
its Subsidiaries for such fiscal year, then, in either case, within ten
(10) Business Days (or such later date as agreed by the Administrative Agent in
its sole discretion) after the date such financial statements are delivered, the
Borrower shall designate one or more Immaterial Subsidiaries as Material
Subsidiaries, such that, as a result thereof, the Consolidated revenues or
Consolidated Total Assets, in each case, of all Immaterial Subsidiaries (and
their respective Subsidiaries) in the aggregate do not exceed such limits. Upon
any such Subsidiary ceasing to be an Immaterial Subsidiary pursuant to the
preceding sentence, such Subsidiary, to the extent not otherwise qualifying as
an Excluded Subsidiary, shall comply with Sections 6.13(a) and 6.14, to the
extent applicable.

“Maturity Date” means April 28, 2022; provided, that, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Parent.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to one hundred five percent (105%) of the
Fronting Exposure of the L/C Issuer with respect to Letters of Credit issued and
outstanding at such time, (b) with respect to Cash Collateral consisting of cash
or deposit account balances provided in accordance with the provisions of
Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal to one hundred five
percent (105%) of the Outstanding Amount of all L/C Obligations, and
(c) otherwise, an amount determined by the Administrative Agent and the L/C
Issuer in their sole discretion.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as a joint lead arranger and a joint bookrunner.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee pension benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five (5) plan
years, has made or had an obligation to make such contributions.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01, and (b) has been
approved by the Required Lenders.

 

22



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(v).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Loans and/or Swingline Loans, as the case may be, made by
such Lender, substantially in the form of Exhibit F.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit G or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit, and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof pursuant to any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding; provided, that, Obligations of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable constitutive documents with
respect to any non-U.S. jurisdiction), (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction), and (d) with respect to all entities, any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization (or equivalent or comparable documents with
respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

23



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Parent” has the meaning specified in the introductory paragraph hereto.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

“Pension Plan” means, at any time, an “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA) (including a “multiple employer plan”
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (a) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group, or (b) has at any time within the
preceding five (5) years been sponsored, maintained or contributed to by any
entity which was at such time a member of the ERISA Group for employees of any
entity which was at such time a member of the ERISA Group, or in the case of a
“multiple employer” or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five (5) plan
years.

“Permitted Acquisition” means any Acquisition by any Loan Party or any
Wholly-Owned Subsidiary (the Person, assets or division, line of business or
other business unit of the Person to be acquired in such Acquisition shall be
referred to herein as the “Target”); provided, that, (a) such Acquisition shall
not be a “hostile” acquisition and shall have been approved by the Board of
Directors and/or the shareholders (or equivalent) of the Target (it being
understood that such approval shall not be required in connection with a
court-approved sale), (b) the Target of such Acquisition is in the same line(s)
of business as, or lines of business substantially related, complementary
(including the supply chain thereof) or incidental to the principal business of,
the Parent and its Subsidiaries, considered as an entirety, on the Closing Date
(after giving effect to the Closing Date Disposition), (c) immediately before
and after giving effect to such Acquisition on a Pro Forma Basis, (i) no Default
shall have occurred and be continuing, and (ii) the Loan Parties shall be in
compliance with the financial covenants set forth in Section 7.11 as of the most
recent fiscal quarter end for which the Loan Parties were required to deliver
financial statements pursuant to Section 6.01(a) or (b), (d) the Target of such
Acquisition will become a

 

24



--------------------------------------------------------------------------------

Loan Party and the assets acquired shall be subject to Liens in favor of the
Administrative Agent, in each case, in accordance with, and to the extent
required by, Section 6.13 and/or Section 6.14, and (e) the Borrower shall have
delivered to the Administrative Agent at least five (5) Business Days prior to
the date on which any such Acquisition involving total Acquisition Consideration
in excess of $50,000,000 is to be consummated, a certificate of a Responsible
Officer of the Borrower, in form and substance satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such Acquisition.

“Permitted Guaranty” and “Permitted Guaranties” means, individually or
collectively as the context may require, (a) that certain Lease Guaranty entered
into prior to the Closing Date by one or more of the Loan Parties substantially
in the form of Exhibit 10.6 disclosed in the Parent’s Form 10-K filed with the
SEC on June 23, 2016 for the period ended April 29, 2016, in favor of the
“Landlord” (as defined in such Lease Guaranty) or its successors and assigns,
and (b) that certain Lease Guaranty entered into prior to the Closing Date by
one or more of the Loan Parties substantially in the form of Exhibit 10.7
disclosed in the Parent’s Form 10-K filed with the SEC on June 23, 2016 for the
period ended April 29, 2016, in favor of the “Landlord” (as defined in such
Lease Guaranty) or its successors or assigns; in each case, as in effect on the
Closing Date and as such Permitted Guaranties may be amended or modified from
time to time to the extent such amendment or modification is permitted pursuant
to Section 7.15(b).

“Permitted Investments” means:

(a) direct obligations of the United States or any agency or instrumentality
thereof or obligations backed by the full faith and credit of the United States;

(b) debt securities of United States federal agencies and United States
government sponsored enterprises which carry the explicit or implied guarantee
of the United States government, including the Government National Mortgage
Association, the Federal Home Loan Bank, the Federal Farm Credit Bank, the
Federal National Mortgage Association, and the Student Loan Marketing
Association;

(c) corporate debt instruments (including Rule 144A debt securities) which are
denominated and payable in Dollars and are issued by companies which carry a
rating of at least “A-1” (or the then equivalent grade) by S&P and “Prime-1” (or
the then equivalent grade) by Moody’s, or, in the case of commercial paper, are
rated at least “A-2” (or the then equivalent grade) by S&P and “Prime-2” (or the
then equivalent grade) by Moody’s;

(d) short-term tax exempt debt obligations of Governmental Authorities
consisting of municipal notes, commercial paper, auction rate notes and floating
rate notes that are rated at least “A-1” (or the then equivalent grade) by S&P
and “Prime-1” (or the then equivalent grade) by Moody’s, municipal notes rated
at least “SP-1” (or the then equivalent grade) by S&P and “MIG-1” (or the then
equivalent grade) by Moody’s, and bonds rated at least “AA” (or the then
equivalent grade) by S&P and “Aa” (or the then equivalent grade) by Moody’s;

(e) demand deposits, time deposits or certificates of deposit maturing within
one (1) year in commercial banks whose obligations are rated at least “A-1” (or
the then equivalent grade) or “A” (or the then equivalent grade) by S&P on the
date of acquisition;

(f) United States money market funds that comply with the requirements of Rule
2a-7 under the Investment Company Act of 1940 and are rated at least “AA” (or
the then equivalent grade) by S&P and “Aa” (or the then equivalent grade) by
Moody’s;

 

25



--------------------------------------------------------------------------------

(g) investments made under Secured Cash Management Agreements; and

(h) any other investments that are made pursuant to any investment policy
approved from time to time (i) by the Parent’s Board of Directors, and (ii) in
writing as “Permitted Investments” by the Administrative Agent in its sole
discretion (such approval not to be unreasonably withheld).

“Permitted Liens” means:

(a) Liens pursuant to any Loan Document;

(b) Liens for Taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable, or for Taxes,
assessments or similar charges which are being contested in good faith;
provided, that, the applicable Loan Party or applicable Subsidiary maintains
such reserves or other appropriate provisions as shall be required by GAAP and
pays all such Taxes, assessments or charges forthwith upon the commencement of
proceedings to foreclose any such Lien;

(c) pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(d) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations (other than Indebtedness for borrowed money)
incurred in the ordinary course of business;

(e) Liens of landlords securing obligations to pay lease payments that are not
yet due and payable or in default, or which are due and payable; provided, that,
with respect to those obligations which are due and payable, the validity or
amount thereof is being contested in good faith by appropriate and lawful
proceedings diligently conducted so long as levy and execution thereon have been
stayed and continue to be stayed or if a final judgment is entered and such
judgment is discharged within thirty (30) days of entry, and in either case that
they do not, in the aggregate, materially impair the ability of any Loan Party
to perform its obligations hereunder or under the other Loan Documents;

(f) good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(g) leases or subleases granted to others and encumbrances consisting of zoning
restrictions, easements or other restrictions on the use of real property;

(h) claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits; provided,
that, the validity or amount thereof is being contested in good faith by
appropriate and lawful proceedings diligently conducted so long as levy and
execution thereon have been stayed and continue to be stayed or if a final
judgment is entered and such judgment is discharged within thirty (30) days of
entry, and in either case that they do not, in the aggregate, materially impair
the ability of any Loan Party to perform its obligations hereunder or under the
other Loan Documents;

 

26



--------------------------------------------------------------------------------

(i) final judgments or orders for the payment of money that do not, in the
aggregate, constitute an Event of Default under Section 8.01(h);

(j) Liens on property leased by any Loan Party or any Subsidiary under operating
leases securing obligations of such Loan Party or such Subsidiary to the lessor
under such leases;

(k) any Lien existing on the Closing Date and described on Schedule 7.01;
provided, that, the principal amount secured thereby is not hereafter increased,
and no additional assets become subject to such Lien;

(l) Purchase Money Security Interests securing Indebtedness permitted under
Section 7.02(d) and other Liens securing Indebtedness permitted under Section
7.02(d); provided, that, (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, (ii) the Indebtedness
secured thereby does not exceed the total purchase price of the property being
acquired on the date of acquisition, and (iii) such Liens attach to such
property concurrently with or within ninety (90) days after the acquisition
thereof;

(m) Liens incurred after the Closing Date given to secure the payment of
Indebtedness permitted by Section 7.02(e), including Liens existing on such
property at the time of acquisition or construction thereof; provided, that,
(i) with respect to such Liens that exist on property at the time of its
acquisition or construction, (A) such Liens shall not have been created or
assumed in contemplation of such acquisition or construction, and (B) such Liens
shall secure only those obligations it secures on the date of acquisition or
construction, and (ii) such Liens shall attach solely to the property acquired,
purchased, constructed or improved;

(n) Liens (i) securing Indebtedness permitted by Section 7.02(f), and (ii) on
property acquired (whether or not the Indebtedness secured thereby shall have
been assumed), or, if required by the terms of the instrument originally
creating such Lien, other property which is an improvement to, or is acquired
for specific use in connection with, such acquired property; provided, that,
(i) such Lien shall not have been created in contemplation of, or in connection
with, such Person becoming a Subsidiary or such merger, consolidation or
acquisition, and (ii) such Liens shall attach solely to the property acquired or
such other property which is an improvement to or is acquired for specific use
in connection with such acquired property;

(o) any extensions, renewals, refinancings or replacements of any Lien permitted
by clause (k); provided, that, (i) no additional property shall be encumbered by
such Liens, (ii) the unpaid principal amount of the Indebtedness or other
obligations secured by such Liens shall not be increased, (iii) the direct or
any contingent obligor with respect to such Liens shall not be changed, (iv) at
such time of such extension, renewal, refinancing or replacement and immediately
after giving effect thereto, no Event of Default shall have occurred and be
continuing, and (v) any extension, renewal, refinancing or replacement of the
obligations secured or benefited thereby is a Permitted Refinancing;

(p) informational UCC filings and Liens of sellers of goods to the Parent or its
Subsidiaries arising under Article 2 of the UCC or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

 

27



--------------------------------------------------------------------------------

(q) Liens on raw materials and inventory acquired in the ordinary course of
business securing obligations in respect of commercial letters of credit;

(r) Liens on cash and securities securing obligations arising under Swap
Contracts permitted under Section 7.02 in an aggregate principal amount at any
one time outstanding not to exceed $15,000,000;

(s) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Permitted Investments on deposit in one or more
accounts maintained by the Parent or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements; provided, that, in no case
shall any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness (other than Indebtedness permitted pursuant to Section
7.02(h)(ii)); and

(t) other Liens not otherwise specified in the foregoing clauses securing
Indebtedness or other obligations permitted pursuant to this Agreement in an
aggregate principal amount at any one time outstanding not to exceed
$15,000,000.

“Permitted Refinancing” means, with respect to any Indebtedness of any Person,
any extensions, renewals, refinancings or replacements of such Indebtedness;
provided, that, (a) the principal amount thereof does not exceed the sum of
(i) the outstanding principal amount of the Indebtedness so extended, renewed,
refinanced or replaced, plus (ii) prepayment premiums paid, accrued but unpaid
interest thereon, and reasonable and customary fees (including reasonable
upfront fees and original issue discount) and expenses incurred in connection
with such extension, renewal, refinancing or replacement, plus (iii) an amount
equal to any existing commitments unutilized under the Indebtedness being
extended, renewed, refinanced or replaced, (b) such extension, renewal,
refinancing or replacement has (i) a final maturity date equal to or later than
the final maturity date of the Indebtedness being extended, renewed, refinanced
or replaced, and (ii) a Weighted Average Life to Maturity equal to or longer
than the Weighted Average Life to Maturity of the Indebtedness being extended,
renewed, refinanced or replaced, (c) the direct and contingent obligors of such
Indebtedness shall not be changed, as a result of or in connection with such
extension, renewal, refinancing or replacement, (d) if the Indebtedness being
extended, renewed, refinanced or replaced is subordinated in right of payment to
the Secured Obligations or secured by Liens on the Collateral junior to those
created under the Collateral Documents, such extension, renewal, refinancing or
replacement shall be subordinated to the Secured Obligations on terms at least
as favorable to the Secured Parties as those contained in the documentation
governing the Indebtedness being so extended, renewed, refinanced or replaced,
(e) if the Indebtedness being extended, renewed, refinanced or replaced is
secured by a Lien ranking pari passu to the Lien securing the Secured
Obligations, such extension, renewal, refinancing or replacement shall be
secured on terms no more favorable to the Parent and its Subsidiaries as those
contained in the documentation governing the Indebtedness being so extended,
renewed, refinanced or replaced, (f) if the Indebtedness being extended,
renewed, refinanced or replaced is unsecured, such extension, renewal,
refinancing or replacement shall be unsecured, (g) the terms and conditions of
such Indebtedness shall not be changed in any manner that is materially adverse,
when taken as a whole, to the Parent and its Subsidiaries, as applicable, in
connection with the extension, renewal, refinancing or replacement, and (h) at
the time of such extension, renewal, refinancing or replacement of such
Indebtedness, no Default shall have occurred and be continuing or result
therefrom.

“Permitted Sale and Leaseback Transaction” means any Sale and Leaseback
Transaction by the Parent or any Subsidiary; provided, that, (a) such Sale and
Leaseback Transaction is at a sale price equal to or exceeding the Fair Market
Value of the property that is the subject of such Sale and Leaseback

 

28



--------------------------------------------------------------------------------

Transaction, (b) no Default exists or would result from such Sale and Leaseback
Transaction, (c) upon giving Pro Forma Effect to such Sale and Leaseback
Transaction, the Loan Parties would be in compliance with the financial
covenants set forth in Section 7.11 as of the most recent fiscal quarter end for
which the Loan Parties were required to deliver financial statements pursuant to
Section 6.01(a) or (b), and (d) the aggregate net book value of all assets sold
or otherwise disposed of in connection with all such Sale and Leaseback
Transactions consummated during the term of this Agreement shall not exceed
$100,000,000.

“Permitted Transfer” means (a) any Disposition (other than any Permitted Sale
and Leaseback Transaction) by the Parent or any Subsidiary; provided, that,
(i) the assets are sold for Fair Market Value, (ii) at least seventy-five
percent (75%) of the aggregate consideration for such Disposition is received in
cash or Permitted Investments, (iii) no Default exists or would result from such
Disposition, (iv) upon giving Pro Forma Effect to such Disposition, the Loan
Parties would be in compliance with the financial covenants set forth in
Section 7.11 as of the most recent fiscal quarter end for which the Loan Parties
were required to deliver financial statements pursuant to Section 6.01(a) or
(b), and (v) the aggregate net book value of all assets sold or otherwise
disposed of shall not exceed (i) $5,000,000 in any single transaction (or series
of related transactions), and (ii) $30,000,000 in the aggregate during the term
of this Agreement; and (b) any Permitted Sale and Leaseback Transaction.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pineland Farms” means Pineland Farms Potato Company, Inc., a Maine corporation.

“Pineland Farms Acquisition” means the Acquisition by the Borrower of all of the
Equity Interests of Pineland Farms, pursuant to that certain Stock Purchase
Agreement, dated as of January 24, 2017, by and among the Borrower, as buyer,
Pineland Farms, the stockholders of Pineland Farms party thereto, Libra
Foundation, a charitable trust with its principal place of administration in
Portland, Maine, as the sellers’ representative, and the Parent, as guarantor.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the pledge agreement, dated as of the Closing Date,
executed in favor of the Administrative Agent by each of the Loan Parties.

“Post-Closing Dividend” means that certain one-time dividend following the
Closing Date paid to the holders of the Parent’s common Qualified Equity
Interests in an amount not to exceed $200,000,000; provided, that, such dividend
shall be made on or prior to July 31, 2017.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement for the applicable covenant or requirement: (a)(i) with respect to
any Disposition or sale, transfer or other disposition that results in a Person
ceasing to be a Subsidiary, income statement and cash flow statement items
(whether positive or negative) attributable to the Person or property disposed
of shall be excluded, and (ii) with respect to any Acquisition or Investment,
income statement and cash flow statement items (whether positive or negative)
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Parent
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01,

 

29



--------------------------------------------------------------------------------

and (B) such items are supported by financial statements or other information
reasonably satisfactory to the Administrative Agent, (b) any retirement of
Indebtedness, and (c) any incurrence or assumption of Indebtedness by the Parent
or any of its Subsidiaries (and if such Indebtedness has a floating or formula
rate, such Indebtedness shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination); provided, that, (x) Pro Forma Basis, Pro Forma
Compliance and Pro Forma Effect in respect of any Specified Transaction shall be
calculated in a reasonable and factually supportable manner and certified by a
Responsible Officer of the Parent, and (y) any such calculation shall be subject
to the applicable limitations set forth in the definition of “Consolidated
EBITDA”.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Parent containing reasonably detailed calculations of the Consolidated
Leverage Ratio and the Consolidated Interest Coverage Ratio as of the most
recent fiscal quarter end for which the Loan Parties were required to deliver
financial statements pursuant to Section 6.01(a) or (b) after giving Pro Forma
Effect to the applicable Specified Transaction.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Money Security Interests” means Liens upon tangible personal property
securing Indebtedness to any Loan Party or any Subsidiary or deferred payments
by such Loan Party or such Subsidiary, in each case, for the purchase of such
tangible personal property.

“Qualified Acquisition” means (a) a Permitted Acquisition for which the
aggregate Acquisition Consideration exceeds $50,000,000, or (b) a series of
Permitted Acquisitions in any six (6) month period, for which the aggregate
Acquisition Consideration for all such Permitted Acquisitions exceeds
$50,000,000; provided, that, for any Permitted Acquisition or series of
Permitted Acquisitions to qualify as a “Qualified Acquisition”, the
Administrative Agent shall have received (not fewer than ten (10) Business Days
(or such lesser period of time as may be agreed to by the Administrative Agent
in its sole discretion) prior to the consummation of such Permitted Acquisition
or series of Permitted Acquisitions) a Qualified Acquisition Election
Certificate with respect to such Permitted Acquisition or series of Permitted
Acquisitions.

“Qualified Acquisition Election Certificate” means a certificate of a
Responsible Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, (a) certifying that the applicable
Permitted Acquisition or series of Permitted Acquisitions meet the criteria set
forth in clauses (a) or (b) (as applicable) of the definition of “Qualified
Acquisition”, and (b) notifying the Administrative Agent that the Borrower has
elected to treat such Permitted Acquisition or series of Permitted Acquisitions
as a “Qualified Acquisition”; provided, that, the Borrower may not deliver more
than two (2) Qualified Acquisition Election Certificates during the term of this
Agreement. In the case of a Qualified Acquisition involving a series of
Permitted Acquisitions in any six (6) month period, the requirement that the
Borrower deliver a Qualified Acquisition Election Certificate with respect to
such Qualified Acquisition shall be deemed to have been satisfied if the
Borrower delivers a Qualified Acquisition Election Certificate not fewer than
ten (10) Business Days (or such lesser period of time as may be agreed to by the
Administrative Agent in its sole discretion) prior to the consummation of the
last such Permitted Acquisition in such series of Permitted Acquisitions.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

30



--------------------------------------------------------------------------------

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Equity Interests.

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance acceptable to the Administrative Agent
and which provides the Administrative Agent with “control” (as such term is used
in Article 9 of the UCC) over the deposit account(s) or securities account(s)
described therein.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swingline Loan, a Swingline Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided, that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or the L/C Issuer, as the case may be, in making such
determination.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
(b) solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party, and
(c) solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
officers identified in clause (a) or clause (b) in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance satisfactory to
the Administrative Agent.

 

31



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Parent or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Parent or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of the Parent or any of its
Subsidiaries, now or hereafter outstanding.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

“Revolving Loan” has the meaning specified in Section 2.01.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Parent or any of its Subsidiaries of any property (except
for (x) temporary leases for a term, including any renewal thereof, of not more
than one (1) year, and (y) leases between the Parent and a Subsidiary or between
Subsidiaries), which property has been or is to be sold or transferred by the
Parent or such Subsidiary to such Person.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Indebtedness” has the meaning specified in Section 7.14.

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract required by or not prohibited under Article VI or VII
between any Loan Party and any Hedge Bank.

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees, and
the co-agents or sub-agents appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

 

32



--------------------------------------------------------------------------------

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Agreement” means the security agreement, dated as of the Closing Date,
executed in favor of the Administrative Agent by each of the Loan Parties.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit I.

“Solvent” and “Solvency” means, with respect to any Person on any date of
determination, taking into account any right of reimbursement, contribution or
similar right available to such Person from other Persons, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person is able to realize
upon its assets and pay its debts and other liabilities, contingent obligations
and other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).

“Specified Transaction” means (a) any Acquisition, any Disposition, any sale,
transfer or other disposition that results in a Person ceasing to be a
Subsidiary, any Investment that results in a Person becoming a Subsidiary, in
each case, whether by merger, amalgamation, consolidation or otherwise, or any
incurrence or repayment of Indebtedness, or (b) any other event that by the
terms of the Loan Documents requires Pro Forma Compliance with a test or
covenant or requires such test or covenant to be calculated on a Pro Forma
Basis.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.

 

33



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit J or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swingline Sublimit” means an amount equal to the lesser of (a) $25,000,000, and
(b) the Aggregate Commitments. The Swingline Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Target” has the meaning specified in the definition of “Permitted Acquisition.”

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

34



--------------------------------------------------------------------------------

“Threshold Amount” means $15,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Exposure of such Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

“Transaction Costs” means all fees, costs and expenses incurred or payable by or
on behalf of the Parent or any of its Subsidiaries in connection with the
Transactions.

“Transactions” means, collectively, (a) the making of the Post-Closing Dividend,
(b) the consummation of the Closing Date Disposition, (c) the entering into of
the Loan Documents and the incurrence of any Loans or Letters of Credit on the
Closing Date or after the Closing Date in connection with the Pineland Farms
Acquisition and/or the Post-Closing Dividend, (d) the refinancing in full of the
Existing Credit Agreement, including the termination of all commitments
thereunder and the termination and release of all security interests and
guarantees granted in connection therewith, (e) the consummation of the Pineland
Farms Acquisition, (f) all transactions relating to any of the foregoing, and
(g) the payment of all Transaction Costs.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date of determination, the number of years obtained by dividing (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one twelfth) that will elapse between
such date of determination and the making of such payment, by (b) the then
outstanding principal amount of such Indebtedness as of such date of
determination.

 

35



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means, as to any Person, (a) any corporation one
hundred percent (100%) of whose Equity Interests (other than directors’
qualifying shares or Equity Interests that are required to be held by another
person in order to satisfy a foreign requirement of Law prescribing an equity
owner resident in the local jurisdiction) is at the time owned by such Person
and/or one or more Wholly-Owned Subsidiaries of such Person, and (b) any
partnership, association, joint venture, limited liability company or other
entity in which such Person and/or one or more Wholly-Owned Subsidiaries of such
Person have a one hundred percent (100%) equity interest at such time. Unless
otherwise specified, all references herein to a “Wholly-Owned Subsidiary” or to
“Wholly-Owned Subsidiaries” shall refer to a Wholly-Owned Subsidiary or
Wholly-Owned Subsidiaries of the Parent.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

36



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries shall be deemed to be carried at one hundred percent (100%) of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided, that, until so amended, (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein, and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding the foregoing, for all purposes of this
Agreement, (A) leases shall continue to be classified and accounted for on a
basis consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
and (B) Guarantees permitted hereunder of operating leases of any Person shall
continue to be permitted hereunder notwithstanding any change in GAAP resulting
in such operating leases being classified as a capital lease under GAAP (it
being understood that, for the avoidance of doubt, Guarantees permitted
hereunder of operating leases of any Person shall not constitute Indebtedness
hereunder notwithstanding any change in GAAP resulting in such operating leases
being classified as a capital lease under GAAP), in each case, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above. In furtherance of the foregoing, any such
amendment addressing the impact of changes in GAAP as contemplated by this
Section 1.03(b) shall be documented and effected at no cost to the Borrower
other than the reimbursement of the Administrative Agent’s costs and expenses as
contemplated by Section 11.04.

(c) Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

 

37



--------------------------------------------------------------------------------

(d) Pro Forma Calculations. Notwithstanding anything to the contrary contained
herein, all calculations of the Consolidated Leverage Ratio (including for
purposes of determining the Applicable Rate) and the Consolidated Interest
Coverage Ratio shall be made on a Pro Forma Basis with respect to all Specified
Transactions occurring during the applicable Measurement Period to which such
calculation relates, and/or subsequent to the end of such Measurement Period but
not later than the date of such calculation; provided, that, notwithstanding the
foregoing, when calculating the Consolidated Leverage Ratio and/or the
Consolidated Interest Coverage Ratio for purposes of determining (i) compliance
with Section 7.11, and/or (ii) the Applicable Rate, any Specified Transaction
and any related adjustment contemplated in the definition of “Pro Forma Basis”
that occurred subsequent to the end of the applicable Measurement Period shall
not be given Pro Forma Effect. For purposes of determining compliance with any
provision of this Agreement which requires Pro Forma Compliance with any
financial covenant set forth in Section 7.11, (A) in the case of any such
compliance required after delivery of financial statements for the fiscal
quarter ending July 28, 2017, such Pro Forma Compliance shall be determined by
reference to the maximum Consolidated Leverage Ratio and/or minimum Consolidated
Interest Coverage Ratio, as applicable, permitted for the fiscal quarter most
recently then ended for which financial statements have been delivered (or were
required to have been delivered) in accordance with Section 6.01(a) or (b), or
(B) in the case of any such compliance required prior to the delivery referred
to in clause (A) above, such Pro Forma Compliance shall be determined by
reference to (1)(x) Consolidated EBITDA for each Historical EBITDA Period as set
forth in the last sentence of the definition of “Consolidated EBITDA” in
Section 1.01, and (y) the amount of Indebtedness that would be set forth on a
consolidated balance sheet of the Parent and its Subsidiaries prepared as of
April 28, 2017, giving effect to the Transactions occurring on the Closing Date
on a Pro Forma Basis, and (2) the maximum Consolidated Leverage Ratio and/or
minimum Consolidated Interest Coverage Ratio, as applicable, permitted for the
fiscal quarter ending July 28, 2017.

 

1.04 Rounding.

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, that, with respect to any Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

38



--------------------------------------------------------------------------------

1.07 UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Revolving Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Borrower, in
Dollars, from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, that, after giving effect to any Revolving
Borrowing, (a) the Total Revolving Outstandings shall not exceed the Aggregate
Commitments, and (b) the Revolving Exposure of any Lender shall not exceed such
Lender’s Commitment. Within the limits of each Lender’s Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow Revolving
Loans under this Section 2.01, prepay Revolving Loans under Section 2.05, and
reborrow Revolving Loans under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein; provided, that,
any Revolving Borrowings made on the Closing Date or any of the three
(3) Business Days following the Closing Date shall be made as Base Rate Loans
unless the Borrower delivers a Funding Indemnity Letter not less than three
(3) Business Days prior to the date of such Revolving Borrowing.

 

2.02 Borrowings, Conversions and Continuations of Revolving Loans.

(a) Notice of Borrowing. Each Revolving Borrowing, each conversion of Revolving
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone or a Loan Notice; provided, that, any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice. Each such Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice and
each telephonic notice shall specify (A) whether the Borrower is requesting a
Revolving Borrowing, a conversion of Revolving Loans from one Type to the other,
or a continuation of Revolving Loans, as the case may be, (B) the requested date
of the Revolving Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (C) the principal amount of Revolving Loans to
be borrowed, converted or continued, (D) the Type of Revolving Loans to be
borrowed or to which existing Revolving Loans are to be converted, and (E) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting conversion of Base Rate Loans to
Eurodollar Rate Loans, then the applicable Revolving Loans shall be made as Base
Rate Loans. If the

 

39



--------------------------------------------------------------------------------

Borrower fails to give a timely notice requesting a continuation of Eurodollar
Rate Loans, then the Borrower shall be deemed to have elected to continue such
Revolving Loans as Eurodollar Rate Loans with the same Interest Period as the
Revolving Loans to be continued; provided, that, (1) such Interest Period shall
not end after the Maturity Date and shall otherwise be permitted under this
Agreement at the time of such continuation, and (2) if such Interest Period
would end after the Maturity Date, the Borrower shall be deemed to have elected
to continue such Revolving Loans as Eurodollar Rate Loans with an Interest
Period of a length that would not end after the Maturity Date; provided,
further, that, if such Interest Period cannot be continued as set forth in this
sentence, the Borrower shall be deemed to have converted such Revolving Loans to
Base Rate Loans as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one (1) month. Notwithstanding anything to
the contrary herein, a Swingline Loan may not be converted to a Eurodollar Rate
Loan.

(b) Advances. Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Applicable
Percentage of the applicable Revolving Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Appropriate Lender of the details of any automatic conversion
to Base Rate Loans described in Section 2.02(a). In the case of a Revolving
Borrowing, each Appropriate Lender shall make the amount of its Revolving Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Revolving Borrowing is the
initial Credit Extension on the Closing Date, Section 4.01), the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
the Borrower on the books of Bank of America with the amount of such funds, or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, that, if, on the date a Loan Notice with respect to a
Revolving Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

(c) Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

(d) Interest Rates. Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error.

(e) Interest Periods. After giving effect to all Revolving Borrowings, all
conversions of Revolving Loans from one Type to the other, and all continuations
of Revolving Loans as the same Type, there shall not be more than seven
(7) Interest Periods in effect.

 

40



--------------------------------------------------------------------------------

(f) Cashless Settlement Mechanism. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all or the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

(g) Increase in Aggregate Commitments. The Borrower may at any time and from
time to time, upon prior written notice by the Borrower to the Administrative
Agent, increase the Aggregate Commitments (but not the Letter of Credit Sublimit
or the Swingline Sublimit) by a maximum aggregate amount not to exceed
$100,000,000 with additional Commitments from any Lender or new Commitments from
any other Person selected by the Borrower and acceptable to the Administrative
Agent, the Swingline Lender and the L/C Issuer (so long as such Persons are not
Affiliates of the Borrower and would be Eligible Assignees); provided, that:

(i) any such increase shall be in a minimum principal amount of $15,000,000 and
in integral multiples of $5,000,000 in excess thereof;

(ii) no Default shall exist and be continuing at the time of any such increase;

(iii) no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;

(iv) (A) any new Lender shall join this Agreement by executing such joinder
documents as are required by the Administrative Agent, and/or (B) any existing
Lender electing to increase its Commitment shall have executed a commitment
agreement satisfactory to the Administrative Agent;

(v) as a condition precedent to such increase, the Borrower shall have delivered
to the Administrative Agent a certificate of each Loan Party dated as of the
date of such increase signed by a Responsible Officer of each such Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (1) the
representations and warranties of the Borrower and each other Loan Party
contained in this Agreement or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) on and as of the date of such increase,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) as of such
earlier date, and except that for purposes of this Section 2.02(g)(v), the
representations and warranties contained in Sections 5.05(a), (b) and (d) shall
be deemed to refer to the most recent statements furnished pursuant to Section
6.01(a), (b) or (c), respectively, and (2) no Default exists;

(vi) a Responsible Officer of the Parent shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to such increase (and assuming for such calculation that
such

 

41



--------------------------------------------------------------------------------

increase is fully drawn), the Loan Parties would be in compliance with the
financial covenants set forth in Section 7.11 as of the most recent fiscal
quarter end for which the Loan Parties were required to deliver financial
statements pursuant to Section 6.01(a) or (b);

(vii) Schedule 1.01(b) shall be deemed revised to include any increase in the
Aggregate Commitments pursuant to this Section 2.02(g) and to include thereon
any Person that becomes a Lender pursuant to this Section 2.02(g); and

(viii) the Administrative Agent shall have received such amendments to the
Collateral Documents as the Administrative Agent reasonably requests to cause
the Collateral Documents to secure the Secured Obligations after giving effect
to such increase.

Upon each increase to the Aggregate Commitments pursuant to this Section
2.02(g), each Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of such increase and each such increasing Lender will automatically and
without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in such Letters of Credit and/or Swingline Loans held by each Lender
(including each such increasing Lender), as applicable, will equal such Lender’s
Applicable Percentage of the aggregate outstanding L/C Obligations and Swingline
Loans. Additionally, if any Revolving Loans are outstanding at the time any
increase to the Aggregate Commitments is effected pursuant to this Section
2.02(g), the applicable Lenders immediately after effectiveness of such increase
shall purchase and assign at par such amounts of the Revolving Loans outstanding
at such time as the Administrative Agent may require such that each Lender holds
its Applicable Percentage of all Revolving Loans outstanding immediately after
giving effect to all such assignments. The Administrative Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to this paragraph.

 

2.03 Letters of Credit.

 

  (a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, any other Loan Party or any Subsidiary,
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower (or any other Loan Party or any Subsidiary) and any
drawings thereunder; provided, that, after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Commitments, (y) the Revolving
Exposure of any Lender shall not exceed such Lender’s Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower

 

42



--------------------------------------------------------------------------------

for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto and deemed L/C Obligations, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iv), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $500,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such

 

43



--------------------------------------------------------------------------------

Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit; Auto-Reinstatement Letter of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower (and
such other Loan Party or such Subsidiary, as required by the L/C Issuer). Such
Letter of Credit Application may be sent by fax transmission, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day);

 

44



--------------------------------------------------------------------------------

(3) the nature of the proposed amendment; and (4) such other matters as the L/C
Issuer may require. Additionally, the Borrower shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
(1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or such other Loan Party or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided, that, any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve
(12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, that, the L/C Issuer shall not permit any such
extension if (A) the L/C Issuer has determined that it would not be permitted,
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii), Section 2.03(a)(iii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven (7) Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension, or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

 

45



--------------------------------------------------------------------------------

(v) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower shall not
be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement, or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided, that, the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than

 

46



--------------------------------------------------------------------------------

1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any other Loan Party, any Subsidiary or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default; or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, that, each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Revolving Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

 

47



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower, any other Loan Party or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement or by
such Letter of Credit, the transactions contemplated hereby or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

 

48



--------------------------------------------------------------------------------

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower, any other
Loan Party or any of their respective Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, that, this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in Section 2.03(e); provided,
that, anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves, as determined by a final non-appealable judgment of a court of competent
jurisdiction, were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the

 

49



--------------------------------------------------------------------------------

presentation to it by the beneficiary of a sight or time draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.15, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. Letter of Credit Fees shall
be (i) due and payable on the first Business Day following each fiscal quarter
end, commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand, and (ii) computed on a quarterly basis in arrears. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to (i) Bank of America, as an L/C Issuer for its
own account, a fronting fee with respect to each Letter of Credit issued by Bank
of America, at the rate per annum specified in the Fee Letter, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears, and payable on or prior to the date that is ten (10) Business
Days following each fiscal quarter end, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand, and (ii) to each other L/C Issuer, a
fronting fee with respect to each Letter of Credit issued by such L/C Issuer at
a rate separately agreed between such L/C Issuer and the Borrower. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to each L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and

 

50



--------------------------------------------------------------------------------

charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control. For the avoidance of doubt, until the Facility Termination Date, any
Liens or setoff provisions created by, or otherwise provided for in, any Issuer
Document (other than this Agreement or as set forth in clause (q) of the
definition of “Permitted Liens”) are deemed inoperative.

(k) L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, the L/C Issuer with respect to the Existing Letters of
Credit shall, in addition to its notification obligations set forth elsewhere in
this Section 2.03, provide the Administrative Agent a Letter of Credit Report
containing the following information: (i) reasonably prior to the time that such
L/C Issuer amends, renews, increases or extends any Existing Letter of Credit,
the date of such amendment, renewal, increase or extension and the stated amount
of such Existing Letter of Credit after giving effect to such amendment, renewal
or extension (and whether the amounts thereof shall have changed), (ii) on each
Business Day on which such L/C Issuer makes a payment pursuant to an Existing
Letter of Credit, the date and amount of such payment, (iii) on any Business Day
on which the Borrower fails to reimburse a payment made pursuant to an Existing
Letter of Credit required to be reimbursed to such L/C Issuer on such day, the
date of such failure and the amount of such payment, and (iv) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request as to the Existing Letters of Credit issued by such L/C
Issuer.

(l) Letters of Credit Issued for Other Loan Parties and Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, any Loan Party (other
than the Borrower) or any Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of such other Loan Parties or such Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such other Loan Parties and such Subsidiaries.

 

2.04 Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, may in its sole discretion make loans to the Borrower (each
such loan, a “Swingline Loan”). Each such Swingline Loan may be made, subject to
the terms and conditions set forth herein, to the Borrower, in Dollars, from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swingline
Sublimit, notwithstanding the fact that such Swingline Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Revolving Loans and
L/C Obligations of the Lender acting as Swingline Lender, may exceed the amount
of such Lender’s Commitment; provided, that, (i) after giving effect to any
Swingline Loan, (A) the Total Revolving Outstandings shall not exceed the
Aggregate Commitments at such time, and (B) the Revolving Exposure of any Lender
at such time shall not exceed such Lender’s Commitment, (ii) the Borrower shall
not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan, and (iii) the Swingline Lender shall not be under any obligation
to make any Swingline Loan if it shall

 

51



--------------------------------------------------------------------------------

determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swingline Loan shall
bear interest only at a rate based on the Base Rate plus the Applicable Rate.
Immediately upon the making of a Swingline Loan, each Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Lender a risk participation in such Swingline Loan in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Swingline Loan.

(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone or a Swingline Loan Notice; provided,
that, any telephonic notice must be confirmed immediately by delivery to the
Swingline Lender and the Administrative Agent of a Swingline Loan Notice. Each
such Swingline Loan Notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested date of the Swingline Borrowing (which shall be
a Business Day). Promptly after receipt by the Swingline Lender of any Swingline
Loan Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swingline Loan Notice and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swingline Borrowing (A) directing the
Swingline Lender not to make such Swingline Loan as a result of the limitations
set forth in the first proviso to the second sentence of Section 2.04(a), or
(B) that one or more of the applicable conditions specified in Article IV is not
then satisfied, then, subject to the terms and conditions hereof, the Swingline
Lender may make the amount of its Swingline Loan available to the Borrower at
its office by crediting the account of the Borrower on the books of the
Swingline Lender in immediately available funds.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Lender make a Base Rate Loan in an
amount equal to such Lender’s Applicable Percentage of the amount of Swingline
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.

 

52



--------------------------------------------------------------------------------

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the Lenders fund its risk
participation in the relevant Swingline Loan and each Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to Section
2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swingline Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, that, each Lender’s obligation to make
Revolving Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Loan
Notice). No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swingline Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the
Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swingline Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

53



--------------------------------------------------------------------------------

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section to refinance such Lender’s Applicable Percentage of any Swingline
Loan, interest in respect of such Applicable Percentage shall be solely for the
account of the Swingline Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

 

2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Revolving Loans in whole or in part
without premium or penalty subject to Section 3.05; provided, that, unless
otherwise agreed by the Administrative Agent, (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) three (3) Business
Days (or one (1) Business Day to the extent no Loan Notice requesting a
conversion or continuation of any Loan has been submitted in the three
(3) Business Day period prior to the date such notice is submitted) prior to any
date of prepayment of Eurodollar Rate Loans, and (2) on the date of prepayment
of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Revolving Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Revolving Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided, that,
notwithstanding the foregoing, during the term of this Agreement, the Borrower
may revoke up to three (3) Notices of Loan Prepayment by providing written
notice of such revocation to the Administrative Agent on or prior to the date of
prepayment specified in such Notices of Loan Prepayment (and, in connection with
any such revocation, the Borrower shall make any payments required by
Section 3.05). Any prepayment of a Eurodollar Rate Loan

 

54



--------------------------------------------------------------------------------

shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.15, such prepayments shall be paid to the Lenders in accordance with
their respective Applicable Percentages.

(ii) The Borrower may, upon notice to the Swingline Lender pursuant to delivery
to the Swingline Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided, that,
unless otherwise agreed by the Swingline Lender, (A) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
hereof (or, if less, the entire principal thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of principal shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.

(b) Mandatory. If for any reason the Total Revolving Outstandings at any time
exceed the Aggregate Commitments at such time, the Borrower shall immediately
prepay Revolving Loans, Swingline Loans and L/C Borrowings (together with all
accrued but unpaid interest thereon) and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, that, the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b) unless, after the prepayment of the Revolving
Loans and Swingline Loans, the Total Revolving Outstandings exceed the Aggregate
Commitments at such time. Within the parameters of the applications set forth
above, prepayments pursuant to this Section 2.05(b) shall be applied first to
Base Rate Loans and then to Eurodollar Rate Loans in direct order of Interest
Period maturities. All prepayments under this Section 2.05(b) shall be subject
to Section 3.05, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.

 

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments, the Letter of Credit Sublimit or the
Swingline Sublimit, or from time to time permanently reduce the Aggregate
Commitments, the Letter of Credit Sublimit or the Swingline Sublimit; provided,
that, (i) any such notice shall be received by the Administrative Agent not
later than 11:00 a.m. five (5) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, and (iii) the
Borrower shall not terminate or reduce (A) the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Outstandings would exceed the Aggregate Commitments, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swingline Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swingline
Loans would exceed the Swingline Sublimit.

 

55



--------------------------------------------------------------------------------

(b) Mandatory. If after giving effect to any reduction or termination of the
Aggregate Commitments under this Section 2.06, the Letter of Credit Sublimit or
the Swingline Sublimit exceeds the Aggregate Commitments at such time, the
Letter of Credit Sublimit or the Swingline Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swingline Sublimit or the Aggregate Commitments under
this Section 2.06. Upon any reduction of the Aggregate Commitments, the
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees in respect of the Aggregate
Commitments accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

 

2.07 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

(b) Swingline Loans. The Borrower shall repay each Swingline Loan on the earlier
to occur of (i) the date ten (10) Business Days after such Swingline Loan is
made, and (ii) the Maturity Date.

 

2.08 Interest and Default Rate.

(a) Interest. Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period from the applicable borrowing date at a rate per annum
equal to the Eurodollar Rate for such Interest Period plus the Applicable Rate
for Revolving Loans; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Loans; and (iii) each Swingline Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Loans. To the
extent that any calculation of interest or any fee required to be paid under
this Agreement shall be based on (or result in) a calculation that is less than
zero, such calculation shall be deemed zero for purposes of this Agreement.

(b) Default Rate.

(i) (A) If any amount payable by any Loan Party under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, or (B) an Event of Default
pursuant to Sections 8.01(f) or (g) exists, in each case, all outstanding
Obligations shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(ii) Upon the request of the Required Lenders, while any Event of Default
exists, all outstanding Obligations (including Letter of Credit Fees) shall
accrue at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

56



--------------------------------------------------------------------------------

2.09 Fees.

In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Rate times the
actual daily amount by which the Aggregate Commitments exceeds the sum of
(i) the Outstanding Amount of Revolving Loans, plus (ii) the Outstanding Amount
of L/C Obligations plus (iii) the Outstanding Amount of Swingline Loans, subject
to adjustment as provided in Section 2.15. The Commitment Fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b) Other Fees.

(i) The Borrower shall pay to the Administrative Agent and MLPFS, for their own
respective accounts, fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of three hundred sixty-five (365) or three
hundred sixty-six (366) days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a three
hundred sixty (360)-day year and actual days elapsed (which results in more fees
or interest, as applicable, being paid than if computed on the basis of a three
hundred sixty-five (365) day year). Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made

 

57



--------------------------------------------------------------------------------

shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Parent and
its Subsidiaries or for any other reason, the Borrower or the Lenders determine
that (i) the Consolidated Leverage Ratio as calculated by the Parent as of any
applicable date was inaccurate, and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under any provision of this Agreement to payment of any Obligations hereunder at
the Default Rate or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

 

2.11 Evidence of Debt.

(a) Maintenance of Accounts. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) Maintenance of Records. In addition to the accounts and records referred to
in Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

58



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Except as otherwise specifically provided for in this Agreement, if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the

 

59



--------------------------------------------------------------------------------

Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Appropriate Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swingline
Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Revolving Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Revolving Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Revolving Loan in any particular place or manner.

(f) Pro Rata Treatment. Except to the extent otherwise provided herein, (i) each
Revolving Borrowing shall be made from the Appropriate Lenders, each payment of
fees under Section 2.03(h), Section 2.03(i) and Section 2.09 shall be made for
account of the Appropriate Lenders, and each termination or reduction of the
amount of the Aggregate Commitments shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (ii) each Revolving Borrowing shall be allocated pro
rata among the Lenders according to the amounts of their respective Commitments
(in the case of making of Revolving Loans) or their respective Revolving Loans
that are to be included in such Revolving Borrowing (in the case of conversions
and continuations of Loans); (iii) each payment or prepayment of principal of
Loans by the Borrower shall be made for account of the Appropriate Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans
held by them; and (iv) each payment of interest on Loans by the Borrower shall
be made for account of the Appropriate Lenders pro rata in accordance with the
amounts of interest on such Loans then due and payable to the respective
Appropriate Lenders.

 

60



--------------------------------------------------------------------------------

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time, or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time, then, in each case under clauses
(a) and (b) above, the Lender receiving such greater proportion shall (A) notify
the Administrative Agent of such fact, and (B) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and
Swingline Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided, that, (1) if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and (2) the provisions of this Section shall not be construed
to apply to (x) any payment made by or on behalf of the Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (y) the
application of Cash Collateral provided for in Section 2.14, or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swingline Loans to any assignee or participant, other than an assignment to any
Loan Party or any Affiliate thereof (as to which the provisions of this Section
shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 2.05 or Section 8.02(c),
or (iv) there shall exist a Defaulting Lender, the Borrower shall immediately
(in the case of clause (iii) above) or within one (1) Business Day (in all other
cases) following any request by the Administrative Agent or the L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

61



--------------------------------------------------------------------------------

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more blocked, non-interest bearing deposit
accounts at Bank of America. The Borrower shall pay on demand therefor from time
to time all customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of Sections 2.03, 2.05, 2.14, 2.15
or 8.02 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Obligations, obligations to fund participations
therein (including, as to Cash Collateral provided by a Lender that is a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))), or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, that, (A) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

 

62



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or the Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement, and (B) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise as may be
required under the Loan Documents in connection with any Lien conferred
thereunder or directed by a court of competent jurisdiction; provided, that, if
(1) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (2) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(v). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Fees. No Defaulting Lender shall be entitled to receive any portion of the
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such portion of the
Commitment Fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

63



--------------------------------------------------------------------------------

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.14.

(C) Defaulting Lender Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (1) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. Subject
to Section 11.20, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (A) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure, and (B) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

64



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to Section 3.01(e).

(ii) Without limitation of Section 3.01(a)(i), if any Withholding Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to Section 3.01(e), (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii) If any Withholding Agent shall be required by any applicable Laws other
than the Code to withhold or deduct any Taxes from any payment, then (A) such
Withholding Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to Section 3.01(e), (B) such Withholding
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of Section 3.01(a), the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

65



--------------------------------------------------------------------------------

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error. Each of the Loan Parties shall also, and does hereby, jointly and
severally indemnify the Administrative Agent, and shall make payment in respect
thereof within ten (10) days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii).

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register, and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 3.01(c)(ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested

 

66



--------------------------------------------------------------------------------

by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower

 

67



--------------------------------------------------------------------------------

within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”), and (y) executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that, if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

68



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that, each Loan Party, upon the request
of the Recipient, agrees to repay the amount paid over to such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case, until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate

 

69



--------------------------------------------------------------------------------

component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans, and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that
(A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (1) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (2) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in Section 3.03(a)(i), the Administrative Agent in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under Section 3.03(a)(i), (ii) the Administrative Agent or
the Required Lenders notify the Administrative Agent and the Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to the
Lenders of funding the Impacted Loans, or (iii) any Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

 

70



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(d)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes”, and (C) Connection Income Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
Sections 3.04(a) or (b) and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

71



--------------------------------------------------------------------------------

(d) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or costs from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

(e) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

72



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower, such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or Section 3.04, as the case may
be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.

 

73



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01 Conditions Precedent to Effectiveness and Initial Credit Extensions on the
Closing Date.

The effectiveness of this Agreement and the obligation of the L/C Issuer and
each Lender to make its initial Credit Extension hereunder on the Closing Date
is subject to satisfaction of the following conditions precedent:

(a) Execution of Loan Documents. The Administrative Agent shall have received
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.

(b) Organization Documents, Resolutions, Etc. The Administrative Agent shall
have received the following, each of which shall be originals, facsimiles or
electronic copies (followed promptly by originals, as applicable), in form and
substance satisfactory to the Administrative Agent and its legal counsel:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the jurisdiction of its organization, formation or incorporation, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(ii) such certificates of resolutions or other action and incumbency
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; and

(iii) such documents and certifications as the Administrative Agent may require
to evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its
jurisdiction of organization, formation or incorporation.

(c) Legal Opinions of Counsel. The Administrative Agent shall have received an
opinion or opinions of counsel for the Loan Parties, dated the Closing Date and
addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent.

(d) Budget. The Administrative Agent shall have received a budget of the Parent
and its Subsidiaries on a Consolidated basis, including forecasts and
projections prepared by management of the Parent, of Consolidated balance sheets
and statements of income or operations and cash flows of the Parent and its
Subsidiaries for the first five (5) years following the Closing Date.

(e) No Material Adverse Effect. There shall not have occurred since April 29,
2016 any event or condition that has had or would be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

(f) No Litigation. There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of the Loan Parties, threatened in any
court or before any arbitrator or Governmental Authority that would reasonably
be expected to have a Material Adverse Effect.

(g) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:

(i) (A) searches of UCC filings in the jurisdiction of incorporation, formation
or organization, as applicable, of each Loan Party and each jurisdiction where
any Loan Party maintains its principal place of business, and such other
searches that the Administrative Agent deems necessary or appropriate,
indicating that no Liens exist (other than Permitted Liens), and (B) tax lien,
judgment and bankruptcy searches;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and duly executed notices of grant of security interest in
the form required by the Collateral Documents as are necessary, in the
Administrative Agent’s sole discretion, to perfect the Administrative Agent’s
security interest in the Intellectual Property of the Loan Parties;

(iii) proper UCC financing statements in form appropriate for filing in each
jurisdiction as is necessary, in the Administrative Agent’s sole discretion, to
perfect the Administrative Agent’s security interest in the Collateral;

(iv) all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Collateral Documents, together with
duly executed in blank and undated stock powers attached thereto;

(v) to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to perfect the Administrative Agent’s security
interest in the Collateral; and

(vi) such estoppel letters, consents and waivers from the landlords of the real
properties listed on Schedule 5.21(d) to the extent required to be delivered
pursuant to Section 6.14(c).

(h) Liability, Casualty, Property and Business Interruption Insurance. The
Administrative Agent shall have received copies of insurance certificates and
endorsements of insurance evidencing liability, casualty, property, and business
interruption insurance meeting the requirements set forth herein or in the
Collateral Documents or as required by the Administrative Agent.

(i) Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions specified in Sections 4.01(e), (f), (k), (l) and (n) and Sections
4.02(a) and (b) have been satisfied.

(j) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate signed by a Responsible Officer of the Parent as to
solvency of the Parent and its Subsidiaries on a Consolidated basis upon giving
effect to the Transactions.

 

75



--------------------------------------------------------------------------------

(k) Consents. All Board of Director, governmental, shareholder and material
third party consents and approvals necessary in connection with the Loan
Documents and the Transactions shall have been obtained and shall be in full
force and effect.

(l) Existing Indebtedness. All of the existing Indebtedness for borrowed money
of the Loan Parties and their respective Subsidiaries, including Indebtedness
arising under the Existing Credit Agreement (but excluding Indebtedness
permitted to exist pursuant to Section 7.02), shall be repaid in full, all
commitments relating thereto shall be terminated, and all guarantees and
security interests related thereto shall be terminated (or arrangements
reasonably satisfactory to the Administrative Agent shall have been made for
their termination and release substantially contemporaneously with the Closing
Date), in each case, on or prior to the Closing Date or substantially
concurrently with the effectiveness of this Agreement.

(m) Compliance Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Parent demonstrating that the
Consolidated Leverage Ratio as of the Closing Date, after giving effect to the
Transactions on a Pro Forma Basis, is not greater than 3.50 to 1.0.

(n) Closing Date Disposition Agreement; Closing Date Disposition. The Closing
Date Disposition Agreement shall be in full force and effect. The Closing Date
Disposition shall have been consummated in accordance with the Closing Date
Disposition Agreement substantially simultaneously with the effectiveness of
this Agreement on the Closing Date without giving effect to any amendments or
supplements thereto, consents thereunder or modifications or waivers to the
provisions thereof that, in any such case, are materially adverse to the
interests of MLPFS without the consent of MLPFS (such consent not to be
unreasonably withheld, conditioned or delayed).

(o) Due Diligence. The Administrative Agent and the Lenders shall have completed
a due diligence investigation of the Loan Parties and their respective
Subsidiaries in scope, and with results, satisfactory to the Administrative
Agent and the Lenders, including OFAC, Foreign Corrupt Practices Act and “know
your customer” due diligence. The Loan Parties shall have provided to the
Administrative Agent and the Lenders the documentation and information that the
Administrative Agent or such Lender requests in order to comply with its
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

(p) Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders of,
substantially concurrently with the effectiveness of this Agreement, any fees
required to be paid (or, at the Borrower’s election, to be paid with the
proceeds of the Loans made on the Closing Date as set forth in the funding
instructions given by the Borrower to the Administrative Agent) on or before the
Closing Date.

(q) Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all reasonable fees, charges and disbursements of Moore & Van
Allen, PLLC to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such reasonable fees, charges and disbursements as shall
constitute a reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided,
that, such estimate shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent).

 

76



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02 Conditions to all Credit Extensions.

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension is subject to the following conditions precedent:

(a) Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in this Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) as of such earlier date, and except that
for purposes of this Section 4.02(a), the representations and warranties
contained in Sections 5.05(a), (b) and (d) shall be deemed to refer to the most
recent statements furnished pursuant to Section 6.01(a), (b) or (c),
respectively.

(b) No Default. No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof.

(c) Request for Credit Extension. The Administrative Agent and, if applicable,
the L/C Issuer or the Swingline Lender, shall have received a Request for Credit
Extension in accordance with the requirements hereof.

(d) No Legal Impediment. With respect to any Letter of Credit to be issued for
the account of a Foreign Subsidiary, there shall be no impediment, restriction,
limitation or prohibition imposed under Law or by any Governmental Authority, as
to the proposed Letter of Credit or the repayment thereof or as to rights
created under any Loan Document or as to application of the proceeds of the
realization of any such rights.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a), (b) and, if applicable, (d) have been satisfied on and as of the date
of the applicable Credit Extension.

 

77



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

 

5.01 Existence, Qualification and Power.

Each Loan Party and each of its Subsidiaries (a) is a corporation, partnership
or limited liability company duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, formation or
incorporation, as applicable, (b) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (c) is duly licensed or qualified and in good standing in each
jurisdiction where the property owned or leased by it or the nature of the
business transacted by it (or both) makes such licensing or qualification
necessary, and (d) has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part; except, in each case
referred to in clauses (a) (solely with respect to any Subsidiary that is not a
Loan Party), (b), and (c), to the extent such failure or non-compliance would
not reasonably be expected to have a Material Adverse Effect.

 

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action. Neither the execution and delivery of
this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of, or result in the
creation or enforcement of any Lien, charge or encumbrance under (other than
Liens granted under the Loan Documents), (a) the terms and conditions of the
Organization Documents of any Loan Party, (b) any material Law, or (c) any
Material Contract or any order, writ, judgment, injunction or decree to which
any Loan Party is a party or by which it or any Loan Party is bound or to which
it is subject.

 

5.03 Governmental Authorization; Other Consents.

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Governmental Authority or any other Person is required by any
Law or any agreement in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof), or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, other than (i) authorizations,
approvals, actions, notices and filings which have been duly obtained, and
(ii) filings to perfect the Liens created by the Collateral Documents.

 

5.04 Binding Effect.

This Agreement and each of the other Loan Documents (a) has been duly and
validly executed and delivered by each Loan Party that is a party thereto, and
(b) constitutes, or will constitute, legal, valid and binding obligations of
each Loan Party which is or will be a party thereto, enforceable against such
Loan Party in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(whether enforcement is sought by proceedings in equity or at law).

 

78



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements, taken as a whole, are correct and complete
and fairly represent in all material respects the Consolidated financial
condition of the Parent and its Subsidiaries as of the date thereof and the
results of operations for the fiscal period covered thereby and have been
prepared in accordance with GAAP consistently applied.

(b) The Interim Financial Statements, taken as a whole, are correct and complete
and fairly represent in all material respects the Consolidated financial
condition of the Parent and its Subsidiaries as of the date thereof and the
results of operations for the fiscal period covered thereby and have been
prepared in accordance with GAAP consistently applied, subject to the absence of
footnotes and normal year-end audit adjustments.

(c) Since the date of the balance sheet included in the Audited Financial
Statements, no Material Adverse Effect has occurred.

(d) The budget of the Parent and its Subsidiaries delivered pursuant to Section
4.01(d)(ii) or Section 6.01(c), as applicable, was prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed by
management of the Parent to be reasonable in light of the conditions existing at
the time of delivery of such budget, and represented, at the time of delivery,
the Parent’s good faith reasonable estimate of its future financial condition
and performance.

 

5.06 Litigation.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party, threatened against such Loan Party or any
Subsidiary at law, in equity or before any Governmental Authority which
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby, or (b) individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.
Neither any Loan Party nor any Subsidiary is in violation of any order, writ,
injunction or any decree of any Governmental Authority which would reasonably be
expected to have a Material Adverse Effect.

 

5.07 No Default.

Neither any Loan Party nor any Subsidiary is (a) in default under or with
respect to, or party to, any Contractual Obligation, (b) subject to any
restriction in any Organization Document, or (c) subject to any requirement of
Law, in each case, that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Event of Default
exists or is continuing.

 

5.08 Ownership of Property.

Each Loan Party and each of its Subsidiaries has good and marketable title to or
valid leasehold interest in all properties, assets and other rights which it
purports to own or lease or which are reflected as owned or leased on its books
and records, free and clear of all Liens and encumbrances, except Permitted
Liens, except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

5.09 Environmental Compliance.

(a) Each Loan Party and each of its Subsidiaries is and, to the knowledge of
each respective Loan Party and each of its Subsidiaries, has been, in compliance
with applicable Environmental Laws, except to the extent such non-compliance
would not reasonably be expected to have a Material Adverse Effect.

(b) Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

 

5.10 Insurance.

The properties of each Loan Party and each of its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the Loan
Parties, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.

 

5.11 Taxes.

Each Loan Party and its Subsidiaries have (a) filed all United States federal
Tax returns and all other material Tax returns which are required to be filed by
such Loan Party or such Subsidiary, and (b) paid all Taxes due pursuant to the
Tax returns referenced in clause (a) above or pursuant to any assessment
received by such Loan Party or such Subsidiary, except in each case, such Taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided in accordance with GAAP and as to which no Lien exists. No
Tax liens have been filed and no claims are being asserted with respect to any
such Taxes. The charges, accruals and reserves on the books of the Parent and
its Subsidiaries in respect of any Taxes or other governmental charges are
adequate. There is not any tax sharing agreement applicable to any Loan Party or
any Subsidiary (other than any such agreement the primary subject matter of
which is not Taxes).

 

5.12 ERISA Compliance.

(a) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received from the IRS a favorable determination or opinion letter, which has not
by its terms expired, that such Pension Plan is so qualified, or such Pension
Plan is entitled to rely on an IRS advisory or opinion letter with respect to an
IRS-approved master and prototype or volume submitter plan, or a timely
application for such a determination or opinion letter is currently being
processed by the IRS with respect thereto; and, to the knowledge of the
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification. The Borrower and each member of the ERISA Group have made all
required contributions to each Pension Plan subject to Sections 412 or 430 of
the Code,

 

80



--------------------------------------------------------------------------------

and no application for a funding waiver pursuant to Sections 412 or 430 of the
Code has been made with respect to any Pension Plan, in each case, except to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

(b) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any unfunded pension liability (i.e., excess of benefit
liabilities over the current value of that Pension Plan’s assets, determined
pursuant to the assumptions used for funding the Pension Plan for the applicable
plan year in accordance with Section 430 of the Code); (iii) neither the
Borrower nor any member of the ERISA Group has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither the Borrower nor any member of the ERISA Group has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 of ERISA, with respect to a Multiemployer Plan;
(v) neither the Borrower nor any member of the ERISA Group has received notice
pursuant to Section 4242(a)(1)(B) of ERISA that a Multiemployer Plan is in
reorganization and that additional contributions are due to the Multiemployer
Plan pursuant to Section 4243 of ERISA; and (vi) neither the Borrower nor any
member of the ERISA Group has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA; in each case, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

5.13 Margin Regulations; Investment Company Act.

(a) Neither any Loan Party nor any Subsidiary engages or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose, immediately, incidentally or ultimately, of purchasing
or carrying margin stock (within the meaning of Regulation U, T or X as
promulgated by the FRB). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the FRB. Neither any Loan Party nor any Subsidiary holds or intends to hold
margin stock in such amounts that more than twenty five percent (25%) of the
reasonable value of the assets of such Loan Party or such Subsidiary is or will
be represented by margin stock.

(b) None of any Loan Party or any Subsidiary is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, or is under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940. None of any Loan Party or any
Subsidiary shall become such an “investment company” or under such “control”.

 

5.14 Disclosure.

Neither this Agreement nor any other Loan Document, nor any written certificate,
statement, agreement or other documents, taken as a whole, furnished to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any material misstatement of fact or omits to state a material fact necessary in
order to make the statements contained herein and therein, in light of the
circumstances under which they were made, not misleading; provided, that, with
respect to projected financial information, the Parent and its Subsidiaries only
represent that such information was prepared in good faith based upon reasonable
assumptions at the time of delivery thereof (it being understood that such
projections are subject to significant uncertainties and contingencies, any of
which are beyond such

 

81



--------------------------------------------------------------------------------

Person’s control, and that no assurance can be given that any particular
projection will be realized and that actual results during the period or periods
covered by the projections may differ significantly from the projected results
and such differences may be material).

 

5.15 Compliance with Laws.

Each Loan Party and each Subsidiary is in compliance with all applicable Laws
(other than Environmental Laws, which are specifically addressed in
Section 5.09) in all jurisdictions in which such Loan Party or such Subsidiary
is presently or will be doing business or to which their respective properties
are subject, except to the extent such non-compliance would not reasonably be
expected to have a Material Adverse Effect.

 

5.16 Solvency.

The Parent and its Subsidiaries, on a Consolidated basis, are Solvent.

 

5.17 Casualty, Etc.

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

5.18 Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act.

(a) No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan Parties
and their Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority, or (iii) located, organized or resident in a Designated
Jurisdiction.

(b) The Loan Parties and their Subsidiaries have conducted their business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such Laws, in each case, to the
extent such Laws are applicable to them.

(c) The Loan Parties and their Subsidiaries are in compliance with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the PATRIOT Act.

 

5.19 Responsible Officers.

Set forth on Schedule 5.19 are the Responsible Officers of each Loan Party,
holding the offices indicated next to their respective names, as of the Closing
Date. Such Responsible Officers are the duly elected and qualified officers of
such Loan Party and are duly authorized to execute and deliver, on behalf of the
respective Loan Party, this Agreement and the other Loan Documents to which such
Loan Party is a party.

 

82



--------------------------------------------------------------------------------

5.20 Subsidiaries; Equity Interests; Loan Parties.

(a) Set forth on Schedule 5.20(a), as of the Closing Date, is (i) the name of
each Subsidiary and joint venture of the Parent and its Subsidiaries (including,
for each Subsidiary, the jurisdiction of organization, formation or
incorporation, as applicable, of such Subsidiary, the amount, percentage and
type of Equity Interests in such Subsidiary outstanding, the identity of each
Person owning such Equity Interests, and an indication as to whether such
Subsidiary is an Excluded Subsidiary), and (ii) any options, warrants or other
rights outstanding to purchase any such Equity Interests. The Parent and each
Subsidiary has good and marketable title to all of such Equity Interests it
purports to own, free and clear in each case of any Lien. All such Equity
Interests have been validly issued, fully paid and non-assessable.

(b) Set forth on Schedule 5.20(b), as of the Closing Date, is a complete and
accurate list of all Loan Parties, including, with respect to each Loan Party,
(i) the exact legal name of such Loan Party, (ii) any former legal names of such
Loan Party in the four (4) months prior to the Closing Date, (iii) the
jurisdiction of such Loan Party’s incorporation, formation or organization, as
applicable, (iv) such Loan Party’s type of organization, (v) the jurisdictions
in which such Loan Party is qualified to do business, (vi) the address of such
Loan Party’s chief executive office (and, if different, the address of such Loan
Party’s principal place of business), (vii) such Loan Party’s U.S. federal
taxpayer identification number, and (viii) such Loan Party’s organization
identification number (if applicable).

 

5.21 Collateral Representations; Properties.

(a) The provisions of the Collateral Documents are effective to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, valid and
enforceable perfected first-priority security interests under the UCC (subject
to Permitted Liens) on all right, title and interest of the respective Loan
Parties in the Collateral described therein. All filings necessary to perfect or
protect such Liens have been or will be made, and all filing fees and other
expenses in connection with the perfection of such Liens have been or will be
paid by the Borrower.

(b) Set forth on Schedule 5.21(b), as of the Closing Date, is a list of all
Intellectual Property registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
each Loan Party as of the Closing Date. Each Loan Party and each Subsidiary owns
or possesses the right to use all the Intellectual Property necessary to own and
operate its properties and to carry on its business as presently conducted and
planned to be conducted by such Loan Party or such Subsidiary, without known
possible, alleged or actual conflict with the rights of others, except to the
extent that failure to do so or any such actual or alleged conflict would not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, none of the Intellectual Property owned by any Loan Party or any
Subsidiary is subject to any licensing agreement or similar arrangement (other
than non-exclusive outbound licenses entered into in the ordinary course of
business) except as set forth on Schedule 5.21(b).

(c) Set forth on Schedule 5.21(c), as of the Closing Date, is a description of
all deposit accounts and securities accounts of the Loan Parties maintained in
the United States, including the name of (A) the applicable Loan Party, (B) in
the case of a deposit account, the

 

83



--------------------------------------------------------------------------------

depository institution and average daily balance (as of the close of business)
held in such deposit account and whether such account is an Excluded Deposit and
Securities Account, and (C) in the case of a securities account, the securities
intermediary or issuer and the average aggregate daily market value (as of the
close of business) held in such securities account and whether such account is
an Excluded Deposit and Securities Account, as applicable.

(d) Set forth on Schedule 5.21(d), as of the Closing Date, is a list of all real
property located in the United States that is owned or leased by any Loan Party
(in each case, including (i) the name of the Loan Party owning or leasing such
property, (ii) the street address for such property, and (iii) the city, state
and zip code which such property is located).

 

5.22 EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

 

5.23 Designation as Senior Indebtedness.

(a) The Obligations constitute “Designated Senior Indebtedness” or any similar
designation (with respect to indebtedness having the maximum rights as “senior
debt”) under and as defined in any agreement governing any subordinated
Indebtedness, and the subordination provisions set forth in each such agreement
are legally valid and enforceable against the parties thereto.

(b) The Obligations are equal in priority of payment to, or senior to (as
applicable), the obligations owed by any Loan Party or any Subsidiary to the
holders of any Indebtedness under note issuances permitted under Section
7.02(b), and no Subsidiary has provided any Guarantee of such Indebtedness
unless such Subsidiary has become a Guarantor pursuant to Section 6.13.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

 

6.01 Financial Statements.

Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent:

(a) Audited Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of the Parent, financial
statements of the Parent consisting of a Consolidated balance sheet as of the
end of such fiscal year, and related Consolidated statements of income,
stockholders’ equity and cash flows for the fiscal year then ended, all in
reasonable detail and setting forth in comparative form the financial statements
as of the end of and for the preceding fiscal year, prepared in accordance with
GAAP and certified by independent certified public accountants of nationally
recognized standing satisfactory to the Administrative Agent. The certificate or
report of accountants shall be free of qualifications (other than any
consistency qualification that may result from a change in the method used to
prepare the financial statements as to which such accountants concur) and shall
not indicate the

 

84



--------------------------------------------------------------------------------

occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of any Loan Party under any of the Loan Documents. The Loan
Parties shall deliver with such financial statements and certification by their
accountants a letter of such accountants to the Administrative Agent and the
Lenders substantially to the effect that, based upon their ordinary and
customary examination of the affairs of the Parent, performed in connection with
the preparation of such Consolidated financial statements, and in accordance
with GAAP, they are not aware of the existence of any condition or event which
constitutes a Default or an Event of Default or, if they are aware of such
condition or event, stating the nature thereof.

(b) Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) days after the end of each of the first three fiscal quarters in
each fiscal year of the Parent, financial statements of the Parent consisting of
a Consolidated balance sheet as of the end of such fiscal quarter and related
Consolidated statements of income, stockholders’ equity and cash flows for the
fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and certified (subject to normal year-end audit adjustments)
by the chief executive officer, chief financial officer, treasurer or controller
that is a Responsible Officer of the Parent as having been prepared in
accordance with GAAP, consistently applied, and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year.

(c) Budget. As soon as available, but in any event no later than ninety
(90) days after the beginning of each fiscal year of the Parent, a budget of the
Parent and its Subsidiaries on a Consolidated basis, including forecasts and
projections prepared by management of the Parent, in form satisfactory to the
Administrative Agent, of Consolidated balance sheets and statements of income or
operations and cash flows of the Parent and its Subsidiaries on a quarterly
basis for the then current fiscal year.

As to any information contained in materials furnished pursuant to Section
6.02(c), the Loan Parties shall not be separately required to furnish such
information under Section 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Loan Parties to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02 Certificates; Other Information.

Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent:

(a) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Section 6.01(a) and 6.01(b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller which is a Responsible Officer of the Parent,
including (i) a certification as to whether the Loan Parties and their
respective Subsidiaries have performed and observed each covenant and condition
of the Loan Documents applicable to it during the period covered by the
Compliance Certificate (or, if not, a listing of the conditions or covenants
that have not been performed or observed and the nature and status of each such
Default), (ii) a certification of compliance with the financial covenants set
forth in Section 7.11, including financial covenant analyses and calculation for
the period covered by the Compliance Certificate (it being understood that the
Loan Parties shall not be required to include such certification, financial
covenant analyses and calculation in the Compliance Certificate delivered
concurrently with the financial statements referred to in Section 6.01(a) for
the fiscal year ending April 28, 2017), and (iii) solely with respect to any
Compliance

 

85



--------------------------------------------------------------------------------

Certificate delivered concurrently with the financial statements delivered
pursuant to Section 6.01(a), a listing of (A) all applications with the United
States Patent and Trademark Office or the United States Copyright Office by any
Loan Party, if any, for any Intellectual Property made since the date of the
prior certificate (or, in the case of the first such certificate, the Closing
Date), (B) all issuances of registrations or letters on existing applications
with the United States Patent and Trademark Office or the United States
Copyright Office by any Loan Party, if any, for any Intellectual Property
received since the date of the prior certificate (or, in the case of the first
such certificate, the Closing Date), (C) all licenses relating to any
Intellectual Property so long as such Intellectual Property has been registered
with the United States Patent and Trademark Office, the United States Copyright
Office entered into by any Loan Party since the date of the prior certificate
(or, in the case of the first such certificate, the Closing Date), and (D) any
updated insurance binder or other evidence of insurance for any insurance
coverage of any Loan Party that was renewed, replaced or modified during the
period covered by such Compliance Certificate. Unless the Administrative Agent
or a Lender requests executed originals, delivery of the Compliance Certificate
may be by electronic communication including fax or email and shall be deemed to
be an original and authentic counterpart thereof for all purposes.

(b) Audit Reports. Promptly after the same are available, copies of any final
reports submitted to any Loan Party or any Subsidiary by independent accountants
in connection with any annual, interim or special audit.

(c) Annual Reports; Etc. Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of any Loan Party or any Subsidiary, and copies of all
annual, regular, periodic and special reports and registration statements which
any Loan Party or any Subsidiary may file or be required to file with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto.

(d) Debt Securities Statements and Reports. Promptly after the furnishing
thereof, copies of any statement or report furnished to any holder of debt
securities of any Loan Party or of any of its Subsidiaries pursuant to the terms
of any indenture, loan or credit or similar agreement evidencing Indebtedness
having an outstanding principal amount in excess of the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to any Loan Document.

(e) SEC Notices. Promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
material notice or other material correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
material investigation or possible material investigation or other material
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary thereof.

(f) Additional Information. Promptly, such other reports and information as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which (i) the Borrower posts
such documents, or provides a link thereto on the Parent’s website on the
Internet at the

 

86



--------------------------------------------------------------------------------

website address listed on Schedule 1.01(a); or (ii) such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided,
that, (A) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender, and (B) the Borrower shall
notify the Administrative Agent and each Lender (by fax transmission or e-mail
transmission) of the posting of any such documents and provide to the
Administrative Agent by e-mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (1) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”), and (2) certain of the Lenders
may have personnel who do not wish to receive material non-public information
(within the meaning of the United States federal securities laws, “MNPI”) with
respect to the Parent or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities (each, a “Public Lender”).
The Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders, which information will not contain MNPI and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, any Affiliate
thereof, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any MNPI (although it may be sensitive and
proprietary) with respect to the Parent or its Affiliates, or the respective
securities of any of the foregoing (provided, that, to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07), (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”, and (z) the Administrative Agent and any Affiliate thereof and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information” (it being understood and agreed that unless
Borrower Materials are expressly identified as “PUBLIC” as set forth above, each
document to be disseminated to any Lender and the L/C Issuer in connection with
this Agreement shall be deemed to contain MNPI) Notwithstanding the foregoing,
the Borrower shall be under no obligation to mark any Borrower Materials
“PUBLIC”.

 

6.03 Notices.

(a) Promptly after any Responsible Officer of any Loan Party obtains knowledge
thereof (but in any event within five (5) Business Days after such Responsible
Officer obtains such knowledge), notify the Administrative Agent of the
occurrence of any Default.

(b) Promptly, but in any event within five (5) Business Days, notify the
Administrative Agent of the occurrence of any ERISA Event.

 

87



--------------------------------------------------------------------------------

(c) Promptly, but in any event within five (5) Business Days, notify the
Administrative Agent in the event that any Loan Party or its accountants
conclude or advise that any previously issued financial statement, audit report
or interim review should no longer be relied upon or that disclosure should be
made or action should be taken to prevent future reliance.

(d) Promptly after receiving notice thereof (but in any event within five
(5) Business Days after receiving such notice), notify the Administrative Agent
of any action, suit, proceeding or investigation before or by any Governmental
Authority or any other Person against any Loan Party or any Subsidiary which
involves a claim or series of claims that, if adversely determined, would
reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04 Payment of Obligations.

Duly pay and discharge all liabilities to which it is subject or which are
asserted against it, promptly as and when the same shall become due and payable
(and prior to the date on which penalties attach thereto), including all Taxes,
assessments and governmental charges upon it or any of its properties, assets,
income or profits, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, and such Loan Party or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, or (b) the failure to make such payment would not
reasonably be expected to have a Material Adverse Effect.

 

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain its legal existence as a corporation, limited
partnership or limited liability company, except in a transaction permitted by
Section 7.04 or Section 7.05.

(b) Preserve, renew and maintain its license or qualification and good standing
in each jurisdiction in which its ownership or lease of property or the nature
of its business makes such license or qualification necessary, except to the
extent such failure or non-compliance with such licensing or qualification
requirement would not reasonably be expected to have a Material Adverse Effect.

(c) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.

(d) Preserve or renew all of its registered Intellectual Property, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

 

6.06 Maintenance of Properties.

Maintain in good repair, working order and condition (ordinary wear and tear
excepted) in accordance with the general practice of other businesses of similar
character and size, all of those

 

88



--------------------------------------------------------------------------------

properties material to the conduct of its business taken as a whole, and, from
time to time, make or cause to be made all appropriate repairs, renewals or
replacements thereof, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

6.07 Maintenance of Insurance.

(a) Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Loan Parties, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons.

(b) Evidence of Insurance. Cause (i) the Administrative Agent to be named as
lenders’ loss payable, loss payee, mortgagee and/or additional insured, as its
interest may appear, with respect of any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Administrative Agent, each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled (or ten (10) days prior notice
in the case of cancellation due to the nonpayment of premiums), and
(ii) evidence of insurance to be delivered to the Administrative Agent on an
annual basis upon expiration of current insurance coverage, such evidence to
include (A) as applicable, ACORD Form 28 certificates (or similar form of
insurance certificate) and ACORD Form 25 certificates (or similar form of
insurance certificate), and (B) additional insured and lender’s loss payable
endorsements.

 

6.08 Compliance with Laws.

Comply with all applicable Laws, including all Environmental Laws, in all
respects, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

6.09 Books and Records.

Maintain and keep proper books of record and account which enable the Parent and
its Subsidiaries to issue Consolidated financial statements in accordance with
GAAP and as otherwise required by applicable Laws of any Governmental Authority
having jurisdiction over such Loan Party or such Subsidiary, and in which full,
true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.

 

6.10 Inspection Rights.

Permit any of the officers or authorized employees or representatives of the
Administrative Agent or any of the Lenders to visit and inspect any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and at such times as the Administrative Agent or any of the Lenders
may reasonably request (it being understood and agreed that any such visit or
inspection shall be at the expense of the Borrower but shall not unreasonably
interfere with the conduct of business at such site); provided, that, each
Lender shall coordinate any visit through the Administrative Agent and shall
provide the Borrower and the

 

89



--------------------------------------------------------------------------------

Administrative Agent with reasonable notice prior to any visit or inspection;
provided, further, that, (a) unless an Event of Default exists, such visits and
inspections shall not occur more than twice (2) in any fiscal year, and (b) when
an Event of Default exists, the Administrative Agent or any Lender (or any of
the officers or authorized employees or representatives thereof) may conduct
such visits or inspections at the expense of the Borrower at any time and
without advance notice.

 

6.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to finance in part (i) the
Post-Closing Dividend, and (ii) the Transaction Costs, (b) to refinance in part
certain existing Indebtedness (including Indebtedness outstanding under the
Existing Credit Agreement), (c) to finance working capital, Restricted Payments,
Permitted Acquisitions, the Pineland Farms Acquisition and capital expenditures,
and (d) for other general corporate purposes; provided, that, in no event shall
the proceeds of the Credit Extensions be used in contravention of any Law or any
Loan Document.

 

6.12 Material Contracts.

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, and enforce each such Material Contract in accordance with its
terms, in each case, except where the failure to do so would, either
individually or in the aggregate, not reasonably be expected to have a Material
Adverse Effect.

 

6.13 Covenant to Guarantee Obligations.

(a) Cause the Parent and each of its Domestic Subsidiaries (other than any
Excluded Subsidiary), whether newly formed, after acquired or otherwise
existing, to promptly (and in any event within thirty (30) days (or such longer
period of time as is agreed to by the Administrative Agent in its sole
discretion)) after the acquisition or formation of such Subsidiary (it being
understood that any Subsidiary ceasing to be an Excluded Subsidiary but
remaining a Subsidiary shall be deemed to be the acquisition of a Subsidiary for
purposes of this Section 6.13), to become a Guarantor hereunder by way of
execution of a Joinder Agreement or such other joinder documentation as is
acceptable to the Administrative Agent in its sole discretion, and, in
connection with the foregoing, deliver to the Administrative Agent, with respect
to each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.01(b) and (g) and Section 6.14
and, to the extent requested by the Administrative Agent, favorable opinions of
counsel to such Person (which should cover, among other things, legality,
binding effect and enforceability), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

(b) Upon the Guarantee by any Subsidiary of any Indebtedness permitted by
Section 7.02(b), concurrently with the provision of such Guarantee, cause such
Person to become a Guarantor by way of execution of a Joinder Agreement or such
other joinder documentation as is acceptable to the Administrative Agent in its
sole discretion, and, in connection with the foregoing, deliver to the
Administrative Agent, with respect to such Person, to the extent applicable,
substantially the same documentation required pursuant to Sections 4.01(b) and
(g) and Section 6.14 and, to the extent requested by the Administrative Agent,
favorable opinions of counsel to such Person (which should cover, among other
things, legality, binding effect and enforceability), all in form, content and
scope reasonably satisfactory to the Administrative Agent.

 

90



--------------------------------------------------------------------------------

6.14 Covenant to Give Security.

(a) Equity Interests. Except with respect to Excluded Property, cause (i) one
hundred percent (100%) of the issued and outstanding Equity Interests of each
Domestic Subsidiary directly owned by a Loan Party, and (ii) sixty five percent
(65%) (or such greater percentage that, due to a change in an applicable Law
after the Closing Date, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to a U.S.
Person that is a direct or indirect parent of such Foreign Subsidiary, and
(B) could not reasonably be expected to cause any material adverse Tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and one hundred
percent (100%) of the issued and outstanding Equity Interests not entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign
Subsidiary directly owned by a Loan Party to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent, for the benefit
of the Secured Parties, pursuant to the terms and conditions of the Collateral
Documents, together with, to the extent requested by the Administrative Agent,
opinions of counsel and any filings and deliveries necessary in connection
therewith to perfect the security interests therein, all in form and substance
reasonably satisfactory to the Administrative Agent.

(b) Other Property. Except with respect to Excluded Property, cause all property
of each Loan Party to be subject at all times to first priority (subject to
Permitted Liens), perfected Liens in favor of the Administrative Agent, for the
benefit of the Secured Parties, to secure the Secured Obligations pursuant to
the Collateral Documents or, with respect to any such property acquired
subsequent to the Closing Date, such other additional security documents as the
Administrative Agent shall reasonably request and, in connection with the
foregoing, deliver to the Administrative Agent such other documentation as the
Administrative Agent may reasonably request including filings and deliveries
necessary to perfect such Liens, Organization Documents, resolutions, and, to
the extent requested by the Administrative Agent, favorable opinions of counsel
to such Person, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

(c) Landlord Waivers. In the case of (i) each chief executive office location of
each Loan Party, (ii) each location of the Loan Parties where any books or
records (electronic or otherwise) are maintained, and (iii) each location where
any personal property Collateral with an aggregate book value in excess of
$5,000,000 is located, in each case, use commercially reasonable efforts to
provide the Administrative Agent with such estoppel letters, consents and
waivers (in form and substance reasonably satisfactory to the Administrative
Agent) from the landlords on such real property to the extent reasonably
requested by the Administrative Agent.

(d) Qualifying Control Agreements. Within one hundred-twenty (120) days after
the Closing Date (or such longer period of time as is agreed by the
Administrative Agent in its sole discretion), cause each deposit account (other
than (i) to the extent consented to by the Administrative Agent in its sole
discretion, any deposit account maintained with the Administrative Agent or any
Lender, and (ii) any Excluded Deposit and Securities Account) and each
securities account (other than any Excluded Deposit and Securities Account) of
each Loan Party at all times to be subject to a Qualifying Control Agreement.

 

91



--------------------------------------------------------------------------------

6.15 Further Assurances.

(a) Faithfully preserve and protect (i) any Lien created or intended to be
created under the Collateral Documents, and (ii) the a valid and enforceable
perfected first-priority security interest under the UCC in the Collateral,
whether now owned or hereafter acquired (subject only to Permitted Liens).

(b) Do such other acts and things as the Administrative Agent in its reasonable
discretion may deem necessary or advisable from time to time in order to
(i) preserve, perfect and protect the Liens granted under the Collateral
Documents, and (ii) exercise and enforce its rights and remedies thereunder with
respect to the Collateral.

 

6.16 Maintenance of Primary Depository and Cash Management Relationship.

Within one hundred-twenty (120) days after the Closing Date, maintain its
principal deposit and operating accounts and principal cash management and
depository relationship, in each case, with the Administrative Agent or a Lender
at all times.

 

6.17 Anti-Corruption Laws.

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such Laws, in each case, to the extent
such Laws are applicable to them.

 

6.18 Post-Closing Covenant.

Within thirty (30) days of the Closing Date (or such longer period as the
Administrative Agent shall agree in its sole discretion), cause the
Administrative Agent to be named as lenders’ loss payable, loss payee, mortgagee
and/or additional insured, as its interest may appear, with respect to any
insurance providing liability coverage or coverage in respect of any Collateral,
and cause, unless otherwise agreed to by the Administrative Agent, each provider
of any insurance to agree, by endorsement upon the policy or policies issued by
it or by independent instruments furnished to the Administrative Agent that it
will give the Administrative Agent thirty (30) days prior written notice before
any such policy or policies shall be altered or cancelled (or ten (10) days
prior notice in the case of cancellation due to the nonpayment of premiums).

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.01 Liens.

Create, incur, assume or suffer to exist any Lien on any of its property or
assets, tangible or intangible, now owned or hereafter acquired, or agree or
become liable to do so, except Permitted Liens.

 

92



--------------------------------------------------------------------------------

7.02 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) unsecured Indebtedness incurred in the form of one or more series of senior
or subordinated notes (and any Permitted Refinancing thereof); provided, that,
(i) such Indebtedness shall have a maturity date that is at least ninety-one
(91) days after the Maturity Date, (ii) none of the obligors or guarantors with
respect to such Indebtedness shall be a Person that is not a Loan Party,
(iii) if such Indebtedness is subordinated, such Indebtedness shall be
subordinated to the Secured Obligations on terms and conditions reasonably
acceptable to the Administrative Agent, (iv) the terms and conditions of such
Indebtedness shall be customary for similar Indebtedness in light of
then-prevailing market conditions and, in any event, when taken as a whole, no
more restrictive to the Parent and its Subsidiaries than the terms and
conditions set forth in the Loan Documents, and (v) the aggregate outstanding
principal amount of all such Indebtedness shall not exceed $200,000,000 at any
one time;

(c) Indebtedness outstanding on the Closing Date (and any Permitted Refinancing
thereof), which, in the case of any such Indebtedness with an aggregate
principal amount in excess of $10,000,000, is listed on Schedule 7.02;

(d) Indebtedness secured by Purchase Money Security Interests and Indebtedness
in respect of Capitalized Leases (and any Permitted Refinancing thereof);
provided, that, the aggregate outstanding principal amount of such Indebtedness,
together with the Indebtedness and other obligations incurred or assumed under
Sections 7.02(e) and (f), shall not exceed $100,000,000 at any one time;

(e) Indebtedness (i) incurred to finance the acquisition, construction or
improvement of any fixed or capital assets or real estate, or (ii) assumed in
connection with the acquisition of any fixed or capital assets or real estate
(and, in each case, any Permitted Refinancing thereof); provided, that, the
aggregate outstanding principal amount of such Indebtedness, together with the
Indebtedness and other obligations incurred under Sections 7.02(d) and (f),
shall not exceed $100,000,000 at any one time;

(f) Indebtedness (i) of any Person that becomes a Subsidiary of the Parent after
the Closing Date, (ii) of any Person that merges with or consolidates into any
Loan Party or any Subsidiary, to the extent such merger or consolidation is
permitted pursuant to Section 7.04, or (iii) assumed in connection with the
acquisition of any property (and, in each case, any Permitted Refinancing
thereof); provided, that, (A) such Indebtedness shall be existing at the time
such Person becomes a Subsidiary, such Person merges or consolidates into any
Loan Party or any Subsidiary, or such acquisition of property is consummated
and, in each case, shall not be incurred in contemplation of such event, and
(B) the aggregate outstanding principal amount of such Indebtedness, together
with the Indebtedness and other obligations incurred under Sections 7.02(d) and
(e), shall not exceed $100,000,000 at any one time;

(g) intercompany Indebtedness permitted under Section 7.03(d) or Section 7.03(e)
(other than by reference to this Section 7.02 (or any clause hereof))
(“Intercompany Debt”); provided, that, in the case of Indebtedness owing by a
Loan Party to any Subsidiary that is not a Loan Party, such Indebtedness shall
be subordinated in right of payment to the Secured Obligations pursuant to
subordination provisions reasonably acceptable to the Administrative Agent;

 

93



--------------------------------------------------------------------------------

(h) (i) obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided, that, such obligations are (or were) entered into in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view”; and (ii) Indebtedness existing or arising under any Secured Cash
Management Agreement entered into in the ordinary course of business; and

(i) other Indebtedness not permitted by any of the foregoing clauses of this
Section 7.02 in an aggregate outstanding principal amount not to exceed
$45,000,000 at any one time.

 

7.03 Investments.

Make, hold or suffer to remain outstanding any Investments, or agree, become or
remain liable to do any of the foregoing, except:

(a) trade credit extended on usual and customary terms in the ordinary course of
business;

(b) loans and advances to officers and directors of the Parent or any of its
Subsidiaries (or employees thereof provided such loans and advances are approved
by an officer of such Person) for travel, entertainment and relocation expenses
in the ordinary course of business in an aggregate outstanding principal amount
not to exceed $5,000,000 at any one time;

(c) (i) Investments in the form of cash or Permitted Investments; and
(ii) Investments existing as of the Closing Date and set forth on Schedule 7.03;

(d) Investments (i) in any Subsidiary existing as of the Closing Date, (ii) in
any Person that is a Loan Party prior to giving effect to such Investment, and
(iii) by any Subsidiary that is not a Loan Party in any other Subsidiary that is
not a Loan Party;

(e) Investments by any Loan Party in any joint venture or any Subsidiary that is
not a Loan Party; provided, that, (i) in no event shall any Loan Party become
liable, or agree to become liable, for any liabilities of any joint venture
beyond the sum of such Loan Party’s Investment in such joint venture, (ii) no
Default shall have occurred and be continuing at the time of such Investment or
would result therefrom, and (iii) upon giving Pro Forma Effect to such
Investment, the Loan Parties would be in compliance with the financial covenants
set forth in Section 7.11 as of the most recent fiscal quarter end for which the
Loan Parties were required to deliver financial statements pursuant to Section
6.01(a) or (b);

(f) (i) Permitted Acquisitions; and (ii) the Pineland Farms Acquisition;

(g) Guarantees (i) permitted by Section 7.02 (other than by reference to this
Section 7.03 (or any clause hereof)), and (ii) under any Permitted Guaranty;

(h) Investments intended to fund deferred compensation liabilities; provided,
that, such Investments are made pursuant to The Bob Evans Amended and Restated
Grantor Trust

 

94



--------------------------------------------------------------------------------

Agreement, dated April 4, 2011, or any additional or successor agreements, plans
or policies, and continue at all times to be assets of the Parent or one of its
Subsidiaries subject to the claims of its general creditors; and

(i) other Investments (other than Acquisitions) not permitted by any of the
foregoing clauses of this Section 7.03 in an aggregate amount not to exceed
$15,000,000 at any one time outstanding.

 

7.04 Fundamental Changes.

Dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or Dispose (whether in one transaction or a series of
transactions) assets to or in favor of any Person; provided, that, (a) any Loan
Party (other than the Parent or the Intermediate Parent) may merge or
consolidate into any other Loan Party; provided, further, that, if such merger
or consolidation involves the Borrower, the Borrower shall be the continuing or
surviving Person; (b) any Subsidiary that is not a Loan Party may merge or
consolidate into any Loan Party (other than the Parent or the Intermediate
Parent); provided, further, that, such Loan Party shall be the continuing or
surviving Person; (c) any Subsidiary that is not a Loan Party may merge or
consolidate into any other Subsidiary that is not a Loan Party; (d)(i) any
Subsidiary (other than a Loan Party) may liquidate or dissolve, and (ii) any
Loan Party (other than the Parent, the Intermediate Parent or the Borrower) may
liquidate or dissolve; provided, further, that, (A) in each case, the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Loan Parties and is not materially disadvantageous to the
Lenders, and (B) in the case of the liquidation or dissolution of a Loan Party,
all of the assets and liabilities of such Loan Party shall be transferred (by
operation of law or otherwise) to another Loan Party prior to or upon giving
effect to such liquidation or dissolution; (e) the Borrower may undertake any
restructuring, regardless of whether accomplished by liquidation, contribution,
distribution, merger, amalgamation or any other technique, whereby the ownership
of Subsidiaries of the Borrower is changed; provided, further, that, (i) each
such Subsidiary that is a Subsidiary of the Borrower prior to such restructuring
remains, directly or indirectly, a Subsidiary of the Borrower after such
restructuring, (ii) any Subsidiary of the Borrower that is a Loan Party prior to
such restructuring shall continue to be a Loan Party after such restructuring,
and (iii) the Borrower shall continue to be the Borrower under the Loan
Documents after such restructuring; (f) any transaction, regardless of whether
accomplished by liquidation, contribution, distribution, merger, amalgamation or
any other technique, and including reincorporations, whereby the only
substantive effect is that the Parent or any of its Subsidiaries changes its
state of organization; provided, further, that, the Borrower shall provide ten
(10) days prior written notice to the Administrative Agent (or such shorter
notice as the Administrative Agent shall agree to accept in its sole discretion)
prior to such transaction; (g) any Loan Party or any Subsidiary may consummate
any Disposition permitted under Section 7.05; (h) the Intermediate Parent may
merge or consolidate into any other Loan Party; provided, further, that, (i) the
Parent determines in good faith that such merger or consolidation is in the best
interests of the Loan Parties and is not materially disadvantageous to the
Lenders, (ii) the result of such merger or consolidation is that the Loan Party
into which the Intermediate Parent merged or consolidated is the continuing or
surviving Person, (iii) all of the assets and liabilities of the Intermediate
Parent shall be transferred (by operation of law or otherwise) to the Loan Party
into which the Intermediate Parent is merging or consolidating, (iv) after
giving effect to such merger or consolidation, the Parent shall own and control,
of record and beneficially, directly one hundred percent (100%) of the Equity
Interests of the Borrower, and (v) the Borrower shall continue to be the
Borrower under the Loan Documents after such merger or consolidation; and
(i) the Intermediate Parent may liquidate or dissolve; provided, further, that,
(i) the Parent determines in good faith that such liquidation or dissolution is
in the best interests of the Loan Parties and is not materially disadvantageous
to the Lenders, (ii) all of the assets and liabilities of the Intermediate
Parent shall be transferred (by operation of law or otherwise) to another Loan
Party prior

 

95



--------------------------------------------------------------------------------

to or upon giving effect to such liquidation or dissolution, (iii) the Borrower
shall continue to be the Borrower under the Loan Documents after such
liquidation or dissolution, and (iv) after giving effect to such liquidation or
dissolution, the Parent shall own and control, of record and beneficially,
directly one hundred percent (100%) of the Equity Interests of the Borrower.

 

7.05 Dispositions.

Make any Disposition, except for any Permitted Transfer.

 

7.06 Restricted Payments.

Declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:

(a) the Parent and any of its Subsidiaries may declare and pay dividends payable
solely in the Qualified Equity Interests of such Person;

(b) Subsidiaries of the Parent may declare and pay dividends or make
distributions, in each case, to Persons that own Equity Interests in such
Subsidiary, ratably with respect to their respective Equity Interests;

(c) the Parent may repurchase fractional shares of the Parent’s common Equity
Interests; provided, that, no Default shall have occurred and be continuing at
the time of such Restricted Payment or would result therefrom;

(d) the Parent may make the Post-Closing Dividend;

(e) so long as no Default or Event of Default has occurred and is continuing,
the Parent and its Subsidiaries may make Restricted Payments pursuant to and in
accordance with employment contracts, stock option plans or other benefit plans
or similar arrangements for consultants, management (including directors and
officers) or employees of the Parent and its Subsidiaries; and

(f) the Parent may make any other Restricted Payment; provided, that, (i) no
Default shall have occurred and be continuing at the time of such Restricted
Payment or would result therefrom, and (ii) the Parent shall have delivered to
the Administrative Agent a Pro Forma Compliance Certificate demonstrating that,
upon giving Pro Forma Effect to such Restricted Payment, the Loan Parties would
be in compliance with the financial covenants set forth in Section 7.11 as of
the most recent fiscal quarter end for which the Loan Parties were required to
deliver financial statements pursuant to Section 6.01(a) or (b).

 

7.07 Change in Nature of Business.

Engage in any material line of business other than those lines of business
conducted by the Parent and its Subsidiaries on the Closing Date (after giving
effect to the Closing Date Disposition) and any business that, in the good faith
judgment of the Board of Directors of the Parent, is reasonably related,
incidental, ancillary, supplementary or complementary (including supply chain)
thereto, or reasonable extensions thereof.

 

96



--------------------------------------------------------------------------------

7.08 Transactions with Affiliates.

Enter into or carry out any transaction with any Affiliate of such Person
(including purchasing property or services from or selling property or services
to any Affiliate of such Person), other than (a) transactions expressly
permitted by Section 7.02, Section 7.03, Section 7.04, Section 7.05 or
Section 7.06, (b) except as otherwise specifically limited in this Agreement,
transactions entered into in the ordinary course of such Person’s business upon
fair and reasonable arm’s-length terms and conditions and in accordance with all
applicable Law, (c) transactions solely between or among the Loan Parties, and
(d) entering into agreements or transactions with, and making payments to,
officers, directors, employees and shareholders of the Parent or any Subsidiary
that are either (i) entered into in the ordinary course of business and not
prohibited by any of the provisions of this Agreement, or (ii) entered into
outside the ordinary course of business, approved by the Board of Directors (or
a committee thereof, or pursuant to a policy approved by such Board of Directors
or such committee thereof) or shareholders of the Parent or such Subsidiary, as
applicable, and not prohibited by any of the provisions of this Agreement.

 

7.09 Burdensome Agreements.

Enter into any Contractual Obligation which, in any manner, whether directly or
contingently, (a) prohibits, restricts or limits the right to (i) create, incur,
assume or suffer to exist any Lien on its property or assets generally, tangible
or intangible, now owned or hereafter acquired (including its ability to pledge
its property pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof), (ii) make Restricted Payments to
any Loan Party, or (iii) make loans or advances to any Loan Party, except, in
each case, for prohibitions, restrictions or limitations existing under or by
reason of (A) applicable Law, (B) this Agreement and the other Loan Documents,
(C) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (D) customary provisions restricting assignment
of any licensing agreement entered into in the ordinary course of business,
(E) customary provisions restricting the transfer or further encumbering of
assets subject to Liens permitted under clause (n) of the definition of
“Permitted Liens”, (F) customary restrictions and conditions contained in
agreements relating to the sale of assets or a Subsidiary pending such sale
(provided, that, such restrictions and conditions apply only to the assets or
the Subsidiary that is to be sold and such sale is permitted under
Section 7.05), (G) any document governing Indebtedness permitted by Section
7.02(d) or Section 7.02(e), insofar as the provisions thereof (1) relate only to
the assets constructed or acquired in connection therewith, and (2) limit grants
of other liens on the assets securing such Indebtedness, (H) any operating lease
or Capitalized Leases, insofar as the provisions thereof limit grants of a
security interest in, or other assignments of, the related leasehold interest to
any other Person, (I) restrictions or conditions imposed by documentation
governing secured Indebtedness permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Indebtedness
(and permit the Liens created under the Loan Documents), (J) customary
provisions in leases and other contracts restricting the assignment thereof, and
(K) any agreement in effect on the Closing Date and set forth on Schedule 7.09;
or (b) prohibits, restricts or limits the right to act as a Loan Party pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof.

 

7.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U, T or X as promulgated by the FRB) or
to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

97



--------------------------------------------------------------------------------

7.11 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Measurement Period ending as of the end of any fiscal quarter of
the Parent (commencing with the fiscal quarter of the Parent ending July 28,
2017) to be greater than 3.50 to 1.0; provided, that, for each of the four
(4) Measurement Periods immediately following a Qualified Acquisition (such
period of increase, the “Leverage Increase Period”), the ratio set forth above
shall be increased to (i) 4.00 to 1.0, as of the end of the first and second
Measurement Periods immediately following such Qualified Acquisition, and (ii)
3.75 to 1.0, as of the end of the third and fourth Measurement Periods
immediately following such Qualified Acquisition; provided, further, that,
(A) for at least one (1) fiscal quarter immediately following each Leverage
Increase Period, the Consolidated Leverage Ratio as of the end of such fiscal
quarter shall not be greater than 3.50 to 1.0 prior to giving effect to another
Leverage Increase Period, and (B) there shall be no more than two (2) Leverage
Increase Periods during the term of this Agreement.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any Measurement Period ending as of the end of
any fiscal quarter of the Parent (commencing with the fiscal quarter of the
Parent ending July 28, 2017) to be less than 3.00 to 1.0.

 

7.12 Amendments of Organization Documents; Changes in Fiscal Year, Legal Name,
State of Organization, Form of Entity, or Principal Place of Business;
Accounting Changes.

(a) Except as otherwise permitted by Section 7.04, (i) amend in any respect that
would reasonably be expected to be materially disadvantageous to the Lenders its
Organization Documents, without obtaining the prior written consent of the
Administrative Agent, or (ii) change its legal name, state of organization, form
of organization or principal place of business, without providing ten (10) days
prior written notice to the Administrative Agent (or such shorter notice as the
Administrative Agent shall agree to accept in its sole discretion).

(b) Change its fiscal year from the twelve-month period beginning the day after
the last Friday in April and ending the last Friday in April, without obtaining
the prior written consent of the Administrative Agent.

(c) Make any material change in accounting policies or reporting practices,
except as required by GAAP.

 

7.13 Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transaction other than any Permitted Sale and
Leaseback Transaction.

 

7.14 Prepayments, Etc. of Junior Debt.

Make any payment or prepayment of principal of or redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness that is expressly subordinated in right of payment to the Secured
Obligations, any Indebtedness secured by Liens on the Collateral junior to those
created under the Collateral Documents (any such Indebtedness being referred to
herein as “Second Lien Indebtedness”), or any Permitted Refinancing of any of
the foregoing (collectively, “Junior Debt”), or make any payment in violation of
any subordination terms applicable to

 

98



--------------------------------------------------------------------------------

any such Indebtedness (each a “Junior Debt Payment”); provided, that, (a) a
Permitted Refinancing of Junior Debt pursuant to Section 7.02 may be
consummated; (b) the Parent or any Subsidiary may make regularly scheduled
payments or mandatory prepayments on Junior Debt; and (c) the Parent or any
Subsidiary may make any Junior Debt Payment so long as (i) except with respect
to any Second Lien Indebtedness with an outstanding principal amount of less
than the Threshold Amount (prior to giving effect to such Junior Debt Payment),
the Parent shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving Pro Forma Effect to such
Junior Debt Payment, the Loan Parties would be in compliance with the financial
covenants set forth in Section 7.11 as of the most recent fiscal quarter end for
which the Loan Parties were required to deliver financial statements pursuant to
Section 6.01(a) or (b), and (ii) no Default shall have occurred and be
continuing at the time of such Junior Debt Payment or would result therefrom.

 

7.15 Amendment, Etc. of Junior Debt; Amendment of Permitted Guaranties.

(a) Amend or modify, or permit the amendment or modification of, any provision
of any document governing Junior Debt, in each case, in any manner that is
adverse in any material respect to the interests of the Lenders; provided, that,
a Permitted Refinancing of Junior Debt permitted pursuant to Section 7.02 may be
consummated.

(b) Amend or modify, or permit the amendment or modification of, any provision
of any Permitted Guaranty (i) in a manner that would increase the financial
obligations of the guarantor or guarantors under such Permitted Guaranty, or
(ii) in any other manner that is adverse in any material respect to the
interests of the Lenders.

 

7.16 Ownership of Subsidiaries.

(a) Permit any Person (other than any Loan Party or any Wholly-Owned Subsidiary
of the Borrower) to own any Equity Interests of any Subsidiary, except to
qualify directors where required by applicable Law.

(b) Except as otherwise permitted pursuant to Section 7.02, permit any Loan
Party or any Subsidiary to issue or have outstanding any shares of Disqualified
Equity Interests.

(c) Create, incur, assume or suffer to exist any Lien on any Equity Interests of
any Subsidiary, except for (i) Liens created under the Collateral Documents, and
(ii) non-consensual Liens that are Permitted Liens.

 

7.17 Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.

 

99



--------------------------------------------------------------------------------

7.18 Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

ARTICLE VII

IEVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default.

An “Event of Default” shall mean the occurrence and continuance of any one or
more of the following events or conditions:

(a) Non-Payment. The Borrower or any other Loan Party shall fail to pay (i) any
amount of principal of any Loan (including the payment due at maturity) or any
L/C Obligation on the date on which such principal becomes due in accordance
with the terms hereof, or (ii) any interest on any Loan or on any L/C
Obligation, or any other amount owing hereunder or under the other Loan
Documents, in each case, on the date such interest or other amount becomes due,
and such failure shall continue for a period of three (3) Business Days after
the same shall become due; provided, that, if such failure under Section
8.01(a)(ii) was due to the Administrative Agent’s failure to send out a
materially correct notice of amounts due, the Loan Parties shall have two
(2) Business Days from receipt of such notice to make such payment; or

(b) Representations and Warranties. (i) Any representation or warranty contained
in Section 5.18 is or becomes false or misleading at any time, or (ii) any
representation or warranty (other than a representation or warranty contained in
Section 5.18) made or deemed made by or on behalf of any Loan Party herein, in
any other Loan Document or in any certificate or statement delivered in
connection herewith or therewith, shall prove to be false in any material
respect as of the date made or deemed made; or

(c) Specific Covenants. Any of the Loan Parties shall fail in the observance or
performance of any covenant contained in Section 6.01, Section 6.02(a), Section
6.03(a), Section 6.05(a), Section 6.10, Section 6.11 or Article VII; or

(d) Other Defaults. Any of the Loan Parties shall fail in the observance or
performance of any other covenant, condition or provision hereof (not specified
in Section 8.01(a) or Section 8.01(c) above) or of any other Loan Document and
such failure shall continue for a period of thirty (30) days after the earlier
of (i) the date on which a Responsible Officer of a Loan Party has knowledge of
such failure, or (ii) the date on which written notice of such failure has been
given to the Borrower by the Administrative Agent or any Lender; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness, or
(B) fails to observe or perform any other agreement or condition relating to any
Material Indebtedness, or any other event occurs, the effect of which default or
other event is to cause or to permit the holder or holders of such Material
Indebtedness to cause, with the giving of notice if required, such Material
Indebtedness to become due prior to its stated maturity, or (ii) there occurs
under any Swap Contract an “early

 

100



--------------------------------------------------------------------------------

termination date” (as defined in such Swap Contract) resulting from any event of
default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the “defaulting party” (as defined in such Swap Contract), and the
Swap Termination Value owed by such Loan Party or such Subsidiary as a result
thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Insolvency Event shall occur with respect
to any Loan Party or any Material Subsidiary; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any material portion of
any Loan Party’s or any Material Subsidiary’s assets in excess of an aggregate
amount of equal to the Threshold Amount are attached, seized, levied upon or
subjected to a writ or distress warrant; or such come within the possession of
any receiver, trustee, custodian or assignee for the benefit of creditors and
the same is not cured within thirty (30) days thereafter; or

(h) Judgments. Any final judgments or orders for the payment of money (to the
extent not covered by independent third party insurance as to which the insurer
does not dispute coverage and is not subject to an Insolvency Event) in excess
of an aggregate amount equal to the Threshold Amount shall be entered against
any Loan Party or any Subsidiary by a court having jurisdiction in the premises,
which judgment is not discharged, vacated, bonded or stayed pending appeal
within a period of forty five (45) days from the date of entry; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan which has
resulted or could reasonably be expected to result in liability of the Borrower
under Title IV of ERISA to the Pension Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) the Borrower or any member of the
ERISA Group fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan, where the aggregate amount of
unamortized withdrawal liability is in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable in any material respect against
the party executing the same or such party’s successors and assigns (as
permitted under the Loan Documents) in accordance with the respective terms
thereof, or shall in any way be terminated (except in accordance with its terms)
or become or be declared ineffective or inoperative; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or it is or becomes
unlawful for a Loan Party to perform any of its obligations under the Loan
Documents; or

(k) Change of Control. The occurrence of a Change of Control; or

(l) Permitted Guaranties. Any Loan Party or any Subsidiary becomes obligated
(whether upon demand under any Permitted Guaranty or otherwise) to make any
payment under any Permitted Guaranty or under any lease agreement relating
thereto, or any Loan Party or any Subsidiary makes any payment under any
Permitted Guaranty or under any lease agreement relating thereto, to the extent
that the aggregate dollar amount of all such payments for which the Loan Parties
and their respective Subsidiaries become obligated, or otherwise make payment in
respect thereof, exceeds $20,000,000 in the aggregate for all such Persons taken
together in any fiscal year of the Parent.

 

101



--------------------------------------------------------------------------------

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by the Administrative Agent
(with the approval of requisite Appropriate Lenders (in their sole discretion)
as determined in accordance with Section 11.01); and once an Event of Default
occurs under the Loan Documents, then such Event of Default will continue to
exist until it is expressly waived by the requisite Appropriate Lenders or by
the Administrative Agent with the approval of the requisite Appropriate Lenders,
as required under Section 11.01.

 

8.02 Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;

provided, that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case, without further
act of the Administrative Agent or any Lender.

 

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

102



--------------------------------------------------------------------------------

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of (a) that portion of the Secured Obligations constituting
unpaid principal of the Loans and L/C Borrowings, (b) that portion of the
Secured Obligations then owing under Secured Hedge Agreements, (c) that portion
of the Secured Obligations then owing under Secured Cash Management Agreements,
and (d) obligations owing to the Administrative Agent for the account of the L/C
Issuer, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.14, in each case
ratably among the Administrative Agent, the Lenders, the L/C Issuer, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Secured Obligations otherwise set forth above in this Section 8.03.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

103



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

 

9.01 Appointment and Authority.

(a) Appointment. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank and a potential Cash Management Bank) and
the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article XI (including Section 11.04(c), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

 

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

 

104



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties shall not (i) be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (ii) have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided,
that, the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and (iii) except as expressly set forth herein and in the
other Loan Documents, have any duty or responsibility to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

(b) Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 8.02 and 11.01), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

(c) Neither the Administrative Agent nor any of its Related Parties have any
duty or obligation to any Lender or participant or any other Person to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent,

 

105



--------------------------------------------------------------------------------

statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall be fully protected in relying and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. For
purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections thereto.

 

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities hereunder as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06 Resignation of Administrative Agent.

(a) Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States; provided, that, the consent of the Borrower shall not be required if an
Event of Default has occurred and is continuing at the time of such appointment.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided, that, in no event
shall any successor Administrative Agent be a Defaulting Lender. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

106



--------------------------------------------------------------------------------

(b) Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and,
with the consent of the Borrower (such consent not to be unreasonably withheld
or delayed), appoint a successor; provided, that, the consent of the Borrower
shall not be required if an Event of Default has occurred and is continuing at
the time of such appointment. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c) Effect of Resignation or Removal. With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed), and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 9.06). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article IX and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(A) while the retiring or removed Administrative Agent was acting as
Administrative Agent, and (B) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (1) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Secured Parties, and (2) in respect
of any actions taken in connection with transferring the agency to any successor
Administrative Agent.

(d) L/C Issuer and Swingline Lender. Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section 9.06 shall also
constitute its resignation as the L/C Issuer and the Swingline Lender. If Bank
of America resigns as the L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as the L/C Issuer
and all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). If Bank of America resigns as the Swingline
Lender, it shall retain all the rights of the Swingline Lender

 

107



--------------------------------------------------------------------------------

provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment by
the Borrower of a successor L/C Issuer or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or the retiring
Swingline Lender, as applicable, (ii) the retiring L/C Issuer and the retiring
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, an Arranger, a Lender or the L/C Issuer
hereunder.

 

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, the L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

108



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections
2.03(h) and (i), 2.09, 2.10(b) and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (i) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (ii) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid
(A) the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (B) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided, that, any actions by the Administrative Agent with respect
to such acquisition vehicle or vehicles, including any disposition of the assets
or Equity Interests thereof shall be governed, directly or indirectly, by the
vote of the Required Lenders, irrespective of the termination of this Agreement
and without giving effect to the limitations on actions by the Required Lenders
contained in Section 11.01), and (C) to the extent that Secured Obligations that
are assigned to an acquisition vehicle are not used to acquire Collateral for
any reason (as a result of another bid being higher or better, because the
amount of Secured Obligations assigned to the acquisition vehicle exceeds the
amount of debt credit bid by the acquisition vehicle or otherwise), such Secured
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Secured Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Secured Party
or any acquisition vehicle to take any further action.

 

109



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorizes the
Administrative Agent, at its option and in its discretion:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Required Lenders in accordance with Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (l) of the definition of “Permitted Liens”;
and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents or is no longer required to be a Guarantor hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11 Secured Cash Management Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of a
Facility Termination Date.

 

110



--------------------------------------------------------------------------------

ARTICLE X

CONTINUING GUARANTY

 

10.01 Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided, that, (a) the Guaranteed Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor, and
(b) the liability of each Guarantor individually with respect to this Guaranty
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
applicable state law. Without limiting the generality of the foregoing, the
Guaranteed Obligations shall include any such indebtedness, obligations, and
liabilities, or portion thereof, which may be or hereafter become unenforceable
or compromised or shall be an allowed or disallowed claim under any proceeding
or case commenced by or against any debtor under any Debtor Relief Laws. The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon each Guarantor, and conclusive for the purpose of establishing the
amount of the Secured Obligations absent manifest error. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Secured Obligations or any instrument or agreement evidencing any Secured
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to the obligations of the Guarantors, or any of them, under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

 

10.02 Rights of Lenders.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

 

10.03 Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party, other than defense of
payment; (b) any defense based on any claim that such Guarantor’s obligations
exceed or are more burdensome than those of the Borrower or any other Loan
Party; (c) the benefit of any statute of

 

111



--------------------------------------------------------------------------------

limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.

 

10.04 Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

10.05 Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until the Facility Termination Date. If any amounts are paid to a
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Secured Parties to reduce the amount of the Secured Obligations, whether
matured or unmatured.

 

10.06 Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

 

10.07 Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

 

112



--------------------------------------------------------------------------------

10.08 Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

10.09 Appointment of Borrower.

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, the L/C Issuer or a Lender
to the Borrower shall be deemed delivered to each Loan Party, and (c) the
Administrative Agent, the L/C Issuer or the Lenders may accept, and be permitted
to rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.

 

10.10 Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

10.11 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 10.11 shall remain in full force and effect until
the Secured Obligations have been indefeasibly paid and performed in full. Each
Loan Party intends this Section 10.11 to constitute, and this Section 10.11
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

113



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

 

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that, no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.02 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) set forth in the proviso below
with respect to the Fee Letter) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
entitled to such amount; provided, further, that, only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate, or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

(d) change (i) Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender, or (ii) Section 2.12(f) in a manner that would alter the pro rata
application required thereby without the written consent of each Lender directly
affected thereby;

(e) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

(f) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender,
except to the extent the release of all or substantially all of the Collateral
is permitted pursuant to Section 9.10(a)(i) or Section 9.10(a)(ii) (in which
case such release may be made by the Administrative Agent acting alone); or;

 

114



--------------------------------------------------------------------------------

(g) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10(c) (in which
case such release may be made by the Administrative Agent acting alone); or

(h) release the Borrower or permit the Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender;

provided, further, that, (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; (v) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (B) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender; (vi) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein; (vii) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders; (viii) in order to implement any additional
Commitments in accordance with Section 2.02(g), this Agreement may be amended
for such purpose (but solely to the extent necessary to implement such
additional Commitments and otherwise in accordance with Section 2.02(g)) by the
Loan Parties, the Administrative Agent and each Lender providing such additional
Commitments; (ix) this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent, each
Borrower, the other Loan Parties and the relevant Lenders providing such
additional credit facilities (A) to add one or more additional credit facilities
to this Agreement, to permit the extensions of credit from time to time
outstanding hereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, and (B) to change, modify or alter any
provision of this Agreement relating to the pro rata sharing of payments among
the Lenders to the extent necessary to effectuate any of the amendments (or
amendments and restatements) enumerated in this clause (ix), (x) if following
the Closing Date, the Administrative Agent and the Borrower shall have jointly
identified an inconsistency, obvious error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other

 

115



--------------------------------------------------------------------------------

party to any Loan Documents, and (xi) as to any amendment, amendment and
restatement or other modifications otherwise approved in accordance with this
Section 11.01, it shall not be necessary to obtain the consent or approval of
any Lender that, upon giving effect to such amendment, amendment and restatement
or other modification, would have no Commitment or outstanding Loans so long as
such Lender receives payment in full of the principal of and interest accrued on
each Loan made by, and all other amounts owing to, such Lender or accrued for
the account of such Lender under this Agreement and the other Loan Documents at
the time such amendment, amendment and restatement or other modification becomes
effective.

 

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
11.02(b)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax transmission or e-mail transmission
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swingline Lender, to the address, fax number, e-mail address
or telephone number specified for such Person on Schedule 1.01(a); and

(ii) if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in Section 11.02(b) shall be effective as provided in Section 11.02(b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that, the foregoing shall not
apply to notices to any Lender, the Swingline Lender or the L/C Issuer pursuant
to Article II if such Lender, the Swingline Lender or the L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under Article II by electronic communication. The
Administrative Agent, the Swingline Lender, the L/C Issuer or the Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, that, approval of such procedures may be limited to particular notices
or communications.

 

116



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided, that, for both clauses (i) and (ii) above, if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swingline Lender may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent, and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including

 

117



--------------------------------------------------------------------------------

telephonic or electronic notices, Loan Notices, Letter of Credit Applications,
Notice of Loan Prepayment and Swingline Loan Notices) purportedly given by or on
behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, that, the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the L/C Issuer or the Swingline Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; provided,
further, that, if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02, and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, but specifically excluding all fees and time charges and
disbursements for attorneys who may be employees of the Administrative Agent or
any of its Affiliates), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or

 

118



--------------------------------------------------------------------------------

thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer, but specifically excluding all fees and time charges and disbursements
for attorneys who may be employees of the Administrative Agent, any Lender or
the L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 11.04, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit; provided, that, notwithstanding the
foregoing, the obligations of the Loan Parties set forth in Section
11.04(a)(iii) with respect to the payment of fees, charges, and disbursements of
counsel shall be limited to the reasonable fees, charges, and disbursements of
one (1) firm of counsel for the Administrative Agent, any Lender or the L/C
Issuer, as applicable, and one (1) firm of local counsel in each appropriate
jurisdiction for the Administrative Agent, any Lender, or the L/C Issuer, as
applicable, and, in the case of any actual, asserted or perceived conflict of
interest with respect to any such counsel, one additional counsel for each
affected Person.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of one (1) firm of counsel for
such Indemnitees (taken as a whole), and, if necessary, one (1) firm of local
counsel in each appropriate jurisdiction for such Indemnitees (taken as a whole)
(and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, of one (1) additional firm of counsel for
all such affected Indemnitees (taken as a whole))) incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto (it being agreed that the Administrative Agent shall make a good faith
effort to advise such Indemnitee of any such claim, litigation, investigation or
proceeding), IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided, that, that

 

119



--------------------------------------------------------------------------------

such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (A) are found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnitee’s gross negligence, bad faith or willful
misconduct, or a material breach of the obligations of such Indemnitee’s (or any
of such Indemnitee’s controlled affiliates) under the Loan Documents, or
(B) arise out of disputes between and among Indemnitees that do not involve an
act or omission by a Loan Party or any of its Affiliates (other than any such
claim, litigation or proceeding brought against any such Indemnitee solely in
its capacity as, or in the fulfillment of its role as, an agent, Administrative
Agent, collateral agent, Arranger or other similar role under the Loan
Documents). Without limiting the provisions of Section 3.01(c), this Section
11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under Section 11.04(a) or Section
11.04(b) to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this Section 11.04(c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, none of the Loan Parties, the Administrative Agent, any other
agent hereunder, any Lender, the L/C Issuer, any other party hereto or any
Indemnitee shall assert, and each such Person hereby waives and acknowledges
that no other Person shall have, any claim against any other such Person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided, that,
the foregoing shall in no event limit the Loan Parties’ indemnification
obligations under Section 11.04(b) to the extent such special, indirect,
consequential or punitive damages are included in any third-party claim in
connection with which such Indemnitee is otherwise entitled to indemnification
hereunder. No Indemnitee referred to in Section 11.04(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

120



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section 11.04 and the indemnity provisions
of Section 11.02(e) shall survive the resignation of the Administrative Agent,
the L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b), (ii)
by way of participation in accordance with the provisions of Section 11.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 11.06(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 11.06(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

121



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this Section 11.06(b), participations
in L/C Obligations and in Swingline Loans) at the time owing to it); provided,
that, any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in Section 11.06(b)(i)(B)
in the aggregate, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in Section 11.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this Section 11.06(b)(ii)
shall not apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 11.06(b)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, or (2) such assignment is to a
Lender, an Affiliate of a Lender, or an Approved Fund; provided, that, the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender, or an Approved Fund; and

(C) the consent of the L/C Issuer and the Swingline Lender shall be required for
any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, that, the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

122



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made (A) (1)
to the Borrower, the Parent, or the Intermediate Parent, (2) to any Affiliate of
any such Person, or (3) to any Subsidiary, (B) to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this Section
11.06(b)(v)(B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon), and (B) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment);
provided, that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 11.06(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 11.06(d).

 

123



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than (i) a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, (ii) a Defaulting Lender, (iii) the Borrower, the Parent, the
Intermediate Parent, (iv) any Affiliate of the Borrower, the Parent or the
Intermediate Parent, or (v) any Subsidiary) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided, that, (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (C) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in Sections
11.01(a), (b), (c), (f), (g) and (h) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (subject to the requirements and limitations therein, including
the requirements under Section 3.01(e) (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.06(b); provided,
that, such Participant (A) agrees to be subject to the provisions of Sections
3.06 and 11.13 as if it were an assignee under Section 11.06(b), and (B) shall
not be entitled to receive any greater payment under Section 3.01 or
Section 3.04, with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided, that, such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower,

 

124



--------------------------------------------------------------------------------

maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided, that, no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that, no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as the L/C Issuer or the Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and/or Revolving Loans pursuant to
Section 11.06(b), Bank of America may, (i) upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as the L/C Issuer, and/or (ii) upon thirty
(30) days’ notice to the Borrower, resign as the Swingline Lender. In the event
of any such resignation as the L/C Issuer or the Swingline Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swingline Lender hereunder; provided, that, no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
the L/C Issuer or the Swingline Lender, as the case may be. If Bank of America
resigns as the L/C Issuer, it shall retain all the rights, powers, privileges
and duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as the L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as the
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment of
a successor L/C Issuer and/or Swingline Lender, (A) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swingline Lender, as the case may be, and (B) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

11.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to use all Information solely in connection
with this Agreement

 

125



--------------------------------------------------------------------------------

or performing their respective obligations hereunder and to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and shall be bound
pursuant to written agreement, policy, procedure, or other ethical, fiduciary or
other responsibility to keep such Information confidential (and, in the case of
its Affiliates and Related Parties, it being understood and agreed that such
Persons are bound by policy or fiduciary duty to keep such information
confidential)), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar compulsory legal
process (in which case such Person agrees to inform the Borrower promptly
thereof prior to such disclosure to the extent not prohibited by Law, rule or
regulation), (iv) to any other party hereto, (v) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 11.07, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.02(g) or
Section 11.01, or (B) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (vii) on a confidential basis to (A) any rating agency in connection
with rating the Parent or its Subsidiaries or the credit facilities provided
hereunder, (B) the provider of any Platform or other electronic delivery service
used by the Administrative Agent, the L/C Issuer and/or the Swingline Lender to
deliver Borrower Materials or notices to the Lenders, or (C) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder, (viii) with the consent of the Borrower, or (ix) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section 11.07, or (B) becomes available to the Administrative
Agent, any Lender, the L/C Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower; provided, that,
such source does not, to the knowledge of the Administrative Agent, a Lender of
the L/C Issuer, after reasonable inquiry, have an obligation of confidentiality
to the Borrower or any Loan Party. For purposes of this Section 11.07,
“Information” means all information received from the Parent or any Subsidiary
relating to the Parent or any Subsidiary or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the L/C Issuer on a non-confidential basis prior to disclosure by
the Parent or any Subsidiary. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents and the Commitments.

(b) Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance

 

126



--------------------------------------------------------------------------------

procedures regarding the use of material non-public information, and (iii) it
will handle such material non-public information in accordance with applicable
Law, including United States federal and state securities Laws.

(c) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Administrative Agent or any Lender or their respective Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Administrative Agent, unless (and only to the extent
that) the Loan Parties or such Affiliate is required to do so under law and
then, in any event the Loan Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.

(d) Customary Advertising Material. The Loan Parties consent to the publication
by the Administrative Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Loan Parties.

 

11.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, the L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15,
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section 11.08 are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the L/C Issuer or their respective Affiliates may have. Each Lender and
the L/C Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall

 

127



--------------------------------------------------------------------------------

receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

11.10 Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer (including the Fee Letter), constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document, or any certificate delivered
thereunder, by fax transmission or e-mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate. Without limiting the
foregoing, to the extent a manually executed counterpart is not specifically
required to be delivered under the terms of any Loan Document, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

 

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby, and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

128



--------------------------------------------------------------------------------

11.13 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, if any Lender is a Defaulting Lender or a Non-Consenting Lender,
or if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then, in each case, the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

129



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.14(b). THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY

 

130



--------------------------------------------------------------------------------

OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

 

11.16 Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that, in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Administrative Agent.

 

11.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a)(i) the arranging and other services regarding this Agreement provided by the
Administrative Agent and any Affiliate thereof, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and, as applicable, its Affiliates (including MLPFS) and the Lenders and
their Affiliates (collectively, solely for purposes of this Section, the
“Lenders”), on the other hand, (ii) each of the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b)(i) the Administrative Agent and its Affiliates (including MLPFS)
and each Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person, and
(ii) neither the Administrative Agent, any of its Affiliates (including MLPFS)
nor any Lender has any obligation to the Borrower, any other Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent and its Affiliates (including MLPFS)
and the Lenders may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any of its
Affiliates (including MLPFS) nor any Lender has any obligation to disclose any
of such

 

131



--------------------------------------------------------------------------------

interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and
each other Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, any of its Affiliates (including MLPFS) or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transactions contemplated hereby.

 

11.18 Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that, notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, that, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

11.19 PATRIOT Act Notice.

Each Lender that is subject to the PATRIOT Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower and the
other Loan Parties that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the PATRIOT Act. The
Loan Parties agree to, promptly following a request by the Administrative Agent
or any Lender, provide all such other documentation and information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

 

11.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender or the L/C Issuer that is an EEA Financial
Institution is a party to this Agreement, and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or the L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or the L/C Issuer that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable, (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise

 

132



--------------------------------------------------------------------------------

conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

 

11.21 ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

133



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     BEF FOODS, INC.,     an Ohio corporation     By:  

/s/ Mark E. Hood

    Name:   Mark E. Hood     Title:   Chief Financial Officer and Treasurer
GUARANTORS:     BOB EVANS FARMS, INC.,     a Delaware corporation     By:  

/s/ Mark E. Hood

    Name:   Mark E. Hood     Title:   Chief Administrative Officer and Chief
Financial Officer     BOB EVANS FARMS, LLC,     an Ohio limited liability
company     By:  

/s/ Mark E. Hood

    Name:   Mark E. Hood     Title:   Chief Financial Officer     BOB EVANS
HOLDING, INC.,     an Ohio corporation     By:  

/s/ Mark E. Hood

    Name:   Mark E. Hood     Title:   President     BOB EVANS TRANSPORTATION
COMPANY, LLC,     an Ohio limited liability company     By:  

/s/ T. Alan Ashworth

    Name:   T. Alan Ashworth     Title:   Senior Vice President and Treasurer  
  BEF MANAGEMENT, INC.,     an Ohio corporation     By:  

/s/ Mark E. Hood

    Name:   Mark E. Hood     Title:   Chief Financial Officer and Chief
Administrative Officer

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
By:  

/s/ Maria A. McClain

    Name:   Maria A. McClain     Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,     as a Lender, an L/C Issuer and the
Swingline Lender     By:  

/s/ Sara Just

    Name:   Sara Just     Title:   Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and an L/C Issuer By:  

/s/ Cris S. Gossard

Name:   Cris S. Gossard Title:   Authorized Officer



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender and an L/C Issuer By:  

/s/ George M. Gevas

Name:   George M. Gevas Title:   Senior Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Ryan Zimmerman

Name:   Ryan Zimmerman Title:   Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Ellen Ruschhaupt

Name:   Ellen Ruschhaupt Title:   Vice President